           Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 1 of 114




                                   Exhibit B

                       (Restructuring Support Agreement)




EAST\175327875
           Case 20-12737-KBO          Doc 14-3     Filed 11/02/20     Page 2 of 114

CONFIDENTIAL - SUBJECT TO FRE 408


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE SUPPORT
EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS RESTRUCTURING SUPPORT
AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES HERETO.

THIS RESTRUCTURING SUPPORT AGREEMENT IS THE PRODUCT OF SETTLEMENT
DISCUSSIONS AMONG THE PARTIES THERETO. ACCORDINGLY, THIS
RESTRUCTURING SUPPORT AGREEMENT IS PROTECTED BY RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR
DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO
SUMMARIZE ALL OF THE TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES
AND OTHER PROVISIONS WITH RESPECT TO THE TRANSACTIONS DESCRIBED
HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE COMPLETION OF
DEFINITIVE DOCUMENTATION INCORPORATING THE TERMS SET FORTH HEREIN
AND THE CLOSING OF ANY SUCH TRANSACTION SHALL BE SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTATION AND
THE APPROVAL RIGHTS OF THE PARTIES HERETO AS SET FORTH HEREIN AND IN
SUCH DEFINITIVE DOCUMENTATION.

                      RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this “Agreement”),
dated as of October 7, 2020, is entered into by and among:

              (i)     Pennsylvania Real Estate Investment Trust (“PREIT”), PREIT Associates,
       L.P. (“PREIT Associates”), PREIT-RUBIN, Inc. (“PREIT-RUBIN”), and each of the
       subsidiary guarantors and affiliates identified on the signature pages hereto (together with
       PREIT, PREIT Associates and PREIT-RUBIN, each a “Company Party” and collectively,
       the “Company”);

              (ii)   Wells Fargo Bank, National Association, as Administrative Agent under the
       Credit Agreements and the Bridge Facility Credit Agreement (each as defined below) (the
       “Agent”); and

              (iii) each of the lenders identified on the signature pages hereto (together with
       each of their respective successors and permitted assigns under this Agreement, each, a
       “Consenting Lender” and, collectively, the “Consenting Lenders”).
            Case 20-12737-KBO          Doc 14-3      Filed 11/02/20     Page 3 of 114




        The Company, the Agent, each Consenting Lender, and any subsequent person or entity
that becomes a party hereto in accordance with the terms hereof are referred herein as the “Parties”
and individually as a “Party.”

                                           RECITALS

        WHEREAS, the Parties have engaged in good faith, arm’s length negotiations and have
agreed to enter into certain transactions in furtherance of a restructuring of the Company’s
indebtedness (the “Restructuring”), which is anticipated to be effected through either (i) an out-of-
court restructuring on the terms set forth in the Out-of-Court Restructuring Term Sheet attached
hereto as Exhibit A (the “Out-of-Court Restructuring Term Sheet” and the transactions
contemplated thereby, the “Out-of-Court Transactions”) or (ii) a prepackaged plan of
reorganization on the terms set forth in the Plan Term Sheet attached hereto as Exhibit B (the ”Plan
Term Sheet” and the plan of reorganization described therein, the “Plan”), a solicitation of votes
therefor (the “Solicitation”), and the commencement by the Company of voluntary cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

         WHEREAS, as of the date hereof, the Consenting Lenders hold, in the aggregate,
approximately (i) 74.43933823% of the aggregate outstanding principal amount of the
indebtedness under that certain Seven-Year Term Loan Agreement, dated as of January 8, 2014,
by and among PREIT, PREIT Associates and PREIT-RUBIN, as Borrowers, each of the financial
institutions from time to time party thereto (collectively, the “7-Year TL Lenders”), and the Agent
(as amended through the date hereof, the “7-Year Term Loan Agreement”), (ii) 75.89285714% of
the aggregate outstanding principal amount of the indebtedness under that certain Amended and
Restated Credit Agreement, dated as of May 24, 2018, by and among PREIT, PREIT Associates
and PREIT-RUBIN, as borrowers, each of the financial institutions from time to time party thereto
(collectively, the “Revolver/TL Lenders”, and together with the 7-Year TL Lenders, collectively,
the “Lenders”), and the Agent (as amended through the date hereof, the “Revolver/TL Credit
Agreement”, and together with the 7-Year Term Loan Agreement, each a “Credit Agreement” and
collectively, the “Credit Agreements”), and (iii) 100% of the aggregate outstanding principal
amount of the indebtedness under that certain Credit Agreement, dated as of August 11, 2020,
among the Borrowers and certain of the Lenders (as amended through the date hereof, the “Bridge
Credit Agreement” and the credit facility issued thereunder, the “Bridge Credit Facility”);

        WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Out-of-Court Restructuring Term Sheet or,
in the alternative, the Plan Term Sheet and hereunder; and

       WHEREAS, the Parties have agreed to take certain actions in furtherance of the
Restructuring on the terms and conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:


                                                 2
             Case 20-12737-KBO         Doc 14-3       Filed 11/02/20    Page 4 of 114




       1.      Certain Definitions

       As used in this Agreement, the following terms have the following meanings:

       (a)     “Agent Advisors” means Agent Counsel and FTI Consulting, Inc., as financial
advisor to the Agent.

       (b)     “Agent Counsel” means Jones Day, as counsel to the Agent.

       (c)    “Bridge Facility Indebtedness” means the indebtedness incurred by the Company
under the Bridge Credit Agreement and any documents ancillary thereto.

        (d)     “Claims” has the meaning set forth in section 101(5) of the Bankruptcy Code and
shall include, for the avoidance of doubt, any claims arising from the Indebtedness, Bridge Facility
Indebtedness or Derivative Transactions.

       (e)     “Company Counsel” means DLA Piper LLP as counsel to the Company.

      (f)    “Closing Date” means the date on which the Out-of-Court Transactions are
consummated.

       (g)     “Confirmation Order” means the order of the Bankruptcy Court approving the
Disclosure Statement and confirming the Plan in the Chapter 11 Cases, which order will be in form
and substance satisfactory to the Requisite Consenting Lenders, the Requisite Consenting Bridge
Lenders and the Company.

       (h)    “Derivative Transaction” means a “swap agreement” as defined in Section 101 of
the Bankruptcy Code.

       (i)    “Disclosure Statement” means the disclosure statement in respect of the Plan,
including, without limitation, the ballots and all other exhibits and schedules thereto, as
supplemented from time to time.

        (j)    “Effective Date” means the date upon which all conditions to the effectiveness of
the Plan have been satisfied or waived in accordance with the terms thereof and the Plan becomes
effective.

         (k)    “Exit Facility” means a $150 million first lien senior secured revolving credit
facility, which shall include a $10 million letter of credit sub-facility, the proceeds of which shall
be used to, among other things, repay the Bridge Facility on the Effective Date.

        (l)     “Exit Facility Documents” means the credit agreement documenting the Exit
Facility and any related security agreement, mortgages, deeds of trust, collateral agreement or
other ancillary documents.

        (m)     “Financing Orders” means, to the extent a debtor-in-possession financing is sought,
(i) an interim order of the Bankruptcy Court authorizing the Company to enter into a debtor-in-
possession financing facility on an interim basis, which shall be in form and substance acceptable


                                                  3
              Case 20-12737-KBO          Doc 14-3       Filed 11/02/20      Page 5 of 114




to the agent and lenders under the debtor-in-possession financing facility and (ii) the final order of
the Bankruptcy Court authorizing the Company to enter into the a debtor-in-possession financing
facility, which shall be in form and substance acceptable to the agent and lenders under the debtor-
in-possession financing facility.

        (n)     “In-Court Definitive Documents” means, if the Plan Transactions are being
pursued, (i) the Plan (including any ballots, supplements, or other material documents directly
relating thereto not specified herein), (ii) the Disclosure Statement, (iii) the Financing Orders, to
the extent a debtor-in-possession financing is sought, (iv) the motion seeking approval of the
Financing Orders, (v) the Confirmation Order, (vi) the Exit Facility Documents, (vii) the Senior
Term Loan Facility Documents, (viii) the Second Lien Term Loan Facility Documents and (ix) all
first day pleadings or papers, in each of case (i), (ii), (iii), (iv), (v) and (ix), which are satisfactory
in form and substance to the Requisite Consenting Lenders and the Requisite Consenting Bridge
Lenders, and in each of case (vi), (vii) and (xiii), which are satisfactory in form and substance the
Consenting Lenders holding at least two-thirds of the aggregate principal amount outstanding of
the Indebtedness held by all Consenting Lenders and the Requisite Consenting Bridge Lenders.

      (o)    “Indebtedness” means the indebtedness incurred by the Company under the Credit
Agreements and any documents ancillary thereto.

        (p)    “Interest” means any equity security (as defined in section 101(16) of the
Bankruptcy Code) of a Company Party, including all shares, common stock, preferred stock, or
other instrument evidencing any fixed or contingent ownership interest in any Company Party,
including any option, warrant, or other right, contractual or otherwise, to acquire any such interest
in a Company Party, whether or not transferable and whether fully vested or vesting in the future.

        (q)     “Out-of-Court Definitive Documents” means, if the Out-of-Court Transactions are
being pursued, (i) the Senior Term Loan Facility Documents, (ii) the Revolving Facility
Documents, and (iii) the Second Lien Term Loan Facility Documents, in each case, which are
satisfactory in form and substance to the Consenting Lenders holding at least two-thirds of the
aggregate principal amount outstanding of the Indebtedness held by all Consenting Lenders and
the Requisite Consenting Bridge Lenders.

        (r)     “Outside Support Period Termination Date” means December 31, 2020.

       (s)    “Petition Date” means the date on which the Company files with the Bankruptcy
Court voluntary petitions for relief under chapter 11 of the Bankruptcy Code and any and all other
documents necessary to commence the Chapter 11 Cases of the Company.

      (t)    “Plan Transactions” means the restructuring transactions described in the Plan
Term Sheet, which shall be effectuated pursuant to the Chapter 11 Cases.

       (u)     “Requisite Consenting Bridge Lenders” means, as of the date of determination,
Consenting Lenders holding at least a majority of the aggregate principal amount outstanding of
the Bridge Facility Indebtedness held by all Consenting Lenders.




                                                    4
              Case 20-12737-KBO        Doc 14-3      Filed 11/02/20    Page 6 of 114




       (v)    “Requisite Consenting Lenders” means, as of the date of determination, Consenting
Lenders holding at least a majority of the aggregate principal amount outstanding of the
Indebtedness held by all Consenting Lenders.

        (w)    “Revolving Facility Documents” means the credit agreement documenting the
Revolving Facility (as defined in the Out-of-Court Restructuring Term Sheet) and any related
security agreement, mortgages, deeds of trust, collateral agreement or other ancillary document.

       (x)      “Second Lien Term Loan Facility Documents” means the credit agreement
documenting the Second Lien Term Loan Facility (as defined in the Plan Term Sheet and Out-of-
Court Restructuring Term Sheet, as applicable) and any related security agreement, mortgages,
deeds of trust, collateral agreement or other ancillary document.

       (y)      “Securities Act” means the Securities Act of 1933, as amended.

       (z)     “Senior Term Loan Facility Documents” means the credit agreement documenting
the Senior Term Loan Facility (as defined in the Plan Term Sheet and Out-of-Court Restructuring
Term Sheet, as applicable) and any related security agreement, mortgages, deeds of trust, collateral
agreement or other ancillary document.

       (aa) “Solicitation Materials” means all solicitation materials in respect of the Plan
together with the Disclosure Statement, which Solicitation Materials shall be in accordance with
this Agreement and the In-Court Definitive Documents.

       (bb)     “Support Effective Date” means the date on which:

               (i)   counterpart signature pages to this Agreement shall have been executed and
       delivered by (A) the Company (B) the Agent and (C) Consenting Lenders holding (I) at
       least 66⅔% in aggregate principal amount outstanding of the Indebtedness and (II) at least
       66⅔% in aggregate principal amount outstanding of the Bridge Facility Indebtedness, in
       accordance with Section 10;

               (ii)   all of the reasonable and documented fees and expenses of the Agent
       Advisors (including any applicable local counsel) incurred and outstanding as of the day
       immediately prior to the Support Effective Date shall have been paid in full in cash (except
       as otherwise agreed by the applicable Agent Advisor) to the extent invoiced at least one
       (1) business day prior to the anticipated Support Effective Date; and

       (cc)    “Support Period” means the period commencing on the Support Effective Date and
ending on the earlier of the (i) date on which this Agreement is terminated in accordance with
Section 5 hereof, (ii) Effective Date (in the event the Plan Transactions are consummated) or
Closing Date (in the event the Out-of-Court Transactions are consummated), and (iii) the Outside
Support Period Termination Date.

       2.       Certain Interpretations

       For purposes of this Agreement:



                                                 5
             Case 20-12737-KBO          Doc 14-3       Filed 11/02/20     Page 7 of 114




        (a)     when a reference is made in this Agreement to a Section, Exhibit or Schedule, such
reference shall be to a Section, Exhibit or Schedule, respectively, of or attached to this Agreement
unless otherwise indicated;

        (b)    the headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or, for any purpose, be
deemed a part of this Agreement;

        (c)      unless the context of this Agreement otherwise requires, (i) words using the singular
or plural also include the plural or singular, respectively, (ii) the terms “hereof,” “herein,” “hereby”
and derivative or similar words refer to this entire Agreement, (iii) the words “include,” “includes”
and “including” when used herein shall be deemed in each case to be followed by the words
“without limitation,” (iv) the word “or” shall not be exclusive and shall be read to mean “and/or”
and (v) any reference to dollars or “$” shall be to United States dollars;

        (d)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form; and

        (e)    the Parties agree that they have been represented by legal counsel during the
negotiation and execution of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or document.

       3.      Agreements of the Consenting Lenders

       (a)    Each Consenting Lender agrees that, during the Support Period, such Consenting
Lender shall:

                (i)   support and take all commercially reasonable actions necessary or
       reasonably requested by the Company, Agent or any other Consenting Lender in order to
       facilitate the finalization, implementation and consummation of the Out-of-Court
       Transactions or Plan Transactions, as applicable, and refrain from taking any actions
       inconsistent with, and not fail or omit to take an action that is required by this Agreement,
       applicable law, or the In-Court Definitive Documents or Out-of-Court Definitive
       Documents, as applicable;

              (ii)    give any notice, order, instruction or direction to the Agent necessary or
       appropriate to give effect to the Restructuring Transactions;

               (iii) not directly or indirectly object to, delay, impede, or take any other action
       that may reasonably be expected to interfere with the implementation and consummation
       of the Out-of-Court Transactions or Plan Transactions, including, for the avoidance of
       doubt and without limitation, declaring any default under the Credit Agreements or
       accelerating the Company’s obligations under the Credit Agreements, in each case, as a
       result of the Out-of-Court Transactions or Plan Transactions;

              (iv)    not direct the Agent (or any successor thereto) to take any action
       inconsistent with such Consenting Lender’s or Agent’s obligations under this Agreement;


                                                   6
           Case 20-12737-KBO          Doc 14-3      Filed 11/02/20     Page 8 of 114




              (v)    negotiate in good faith each of the In-Court Definitive Documents and Out-
       of-Court Definitive Documents, as applicable, and execute, deliver and perform thereunder
       to implement the Out-of-Court Transactions or Plan Transactions, as applicable;

               (vi)    in the event the Out-of-Court Transactions are pursued, on the Closing Date
       (and thereafter on the terms provided in the Revolving Facility Documents), timely fund
       its pro rata share of the Revolving Facility (as defined in the Out-of-Court Restructuring
       Term Sheet);

              (vii)   in the event the Chapter 11 Cases are pursued:

                      (1)     (A) timely vote or cause to be voted its Claims (including, without
              limitation, all claims arising under the Credit Agreements and Bridge Credit
              Agreement) that are solicited to accept the Plan by delivering its duly executed and
              completed ballot or ballots, as applicable, accepting the Plan on a timely basis, and
              (B) not change or withdraw such vote (or cause or direct such vote to be changed
              or withdrawn);

                      (2)    support and take all reasonable actions necessary or appropriate to
              implement and consummate the Exit Facility, including by exercising the Exit
              Facility Option (as defined in the Plan Term Sheet); provided that the Exit Facility
              Documents are in form and substance reasonably acceptable to the Requisite
              Consenting Lenders and the Requisite Consenting Bridge Lenders;

                    (3)     not file, or have filed, any motion, pleading, objection,
              complaint commencing an adversary proceeding or other document with
              the Bankruptcy Court or any other court (including any modifications or
              amendments thereof) that, in whole or in part, is materially inconsistent with this
              Agreement or the Plan;

                      (4)     timely vote (or cause to be voted) its Claims against any plan, plan
              proposal, restructuring proposal, offer of dissolution, assignment for the benefit of
              creditors, winding up, liquidation, sale or disposition, reorganization, merger,
              business combination, joint venture, debt or equity financing or re-financing,
              recapitalization or other restructuring of the Company other than the Plan (each, an
              “Alternative Restructuring”); and

                      (5)    not directly or indirectly, through any person or entity (including,
              without limitation, any administrative agent or collateral agent), seek, solicit,
              propose, support, assist, engage in negotiations in connection with or participate in
              the formulation, preparation, filing or prosecution of any Alternative Restructuring
              or object to or take any other action that is inconsistent with or that would
              reasonably be expected to prevent, interfere with, delay or impede the Solicitation
              or the confirmation and consummation of the Plan and the consummation of the
              Restructuring.

      (b)    Transfers. Each Consenting Lender agrees that, during the Support Period, such
Consenting Lender shall not sell, transfer, loan, issue, pledge, hypothecate, assign, permit a


                                                7
            Case 20-12737-KBO          Doc 14-3      Filed 11/02/20     Page 9 of 114




participation in or otherwise dispose of (each, a “Transfer”), directly or indirectly, in whole or in
part, any ownership (including any beneficial ownership, as this term is defined in the Rule 13d-3
under the Exchange Act) of its Claims or any option thereon or any right or interest therein or any
other claims against or interests in the Company (including the grant of any proxy or the deposit
of any Claims against or interests in the Company into a voting trust or the entry into a voting
agreement with respect thereto), unless the transferee thereof either (i) is a Consenting Lender or
(ii) prior to such Transfer, agrees in writing for the benefit of the Parties to become a Consenting
Lender and to be bound by all of the terms of this Agreement applicable to Consenting Lenders
(including with respect to any and all claims or interests it already may hold against or in the
Company prior to such Transfer) by executing a joinder agreement, a form of which is attached
hereto as Exhibit C (a “Joinder Agreement”), and delivering an executed copy thereof within two
(2) business days of such execution, to (A) Company Counsel and (B) Agent Counsel, in which
event (x) the transferee (including the Consenting Lender transferee, if applicable) shall be deemed
to be a Consenting Lender hereunder and (y) the transferor shall be deemed to relinquish its rights
(and be released from its obligations) under this Agreement to the extent of such transferred rights
and obligations.

        (c)     Additional Claims or Interests. To the extent any Consenting Lender (i) acquires
additional Indebtedness, Bridge Facility Indebtedness or other Claims, (ii) holds or acquires any
other claims against the Company entitled to vote on the Plan (in the event the Plan Transactions
are pursued), (iii) holds or acquires any Interests in the Company or (iv) Transfers any Claims,
then, in each case, each such Consenting Lender shall promptly (in no event less than three (3)
business days following such acquisition or transaction) notify Company Counsel and Agent
Counsel of such transaction (including the aggregate principal amount of additional Claims
acquired) in writing and each such Consenting Lender agrees with respect to (i) through (iii) above
that such additional Indebtedness, Bridge Facility Indebtedness, Claims or other claims or Interests
shall be subject to this Agreement (automatically and immediately upon acquisition by a
Consenting Lender, regardless of when or whether notice of such acquisition is given to the
Company), and that, for the duration of the Support Period, should the Company pursue the
Chapter 11 Cases, such Consenting Lender shall vote (or cause to be voted) any such additional
Claims or other claims or Interests entitled to vote on the Plan in a manner consistent with
Section 3(a) hereof (and in the event the Solicitation has already commenced, no later than two (2)
business days following the acquisition of such Claim, claims or Interests).

       4.      Agreements of the Company

        (a)     Covenants. The Company agrees that, during the Support Period, the Company
shall (subject in all respects to its right to terminate pursuant to Section 5(c) in compliance with
Section 4(e), herein):

              (i)    negotiate in good faith each of the In-Court Definitive Documents and Out-
       of-Court Definitive Documents, as applicable, and execute, deliver and perform thereunder
       to implement the Out-of-Court Transactions or Plan Transactions, as applicable;

              (ii)    use commercially reasonable efforts to obtain any and all required
       regulatory approvals for the Restructuring, if any;



                                                 8
    Case 20-12737-KBO          Doc 14-3       Filed 11/02/20    Page 10 of 114




       (iii) not take any action that is inconsistent with or that would reasonably be
expected to prevent, interfere with, delay or impede the consummation of the
Restructuring;

        (iv)    not, directly or indirectly, through any person or entity, take any action that
is materially inconsistent with, or that would reasonably be expected to prevent, interfere
with, delay or impede, consummation of the Restructuring, including, to the extent the Plan
Transactions are pursued, the Solicitation and the confirmation and consummation of the
Plan;

        (v)    to the extent that any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the transactions contemplated in this
Agreement, negotiate in good faith appropriate and commercially reasonable additional or
alternative provisions to address any such impediment, in consultation with the Requisite
Consenting Lenders and the Requisite Consenting Bridge Lenders;

       (vi)    maintain good standing under the laws of the state or other jurisdiction in
which they are incorporated or organized;

        (vii) as soon as reasonably practicable, notify the Consenting Lenders in writing
of any governmental or third-party complaints, litigations, investigations, or hearings (or
communications indicating that the same may be contemplated or threatened), relating to
or involving or otherwise affecting, in each case in any material respect, the Restructuring;

       (viii) if the Company Parties know of a material breach by any Company Party
or any Consenting Lender of the obligations, representations, warranties, or covenants of
the Company Parties as set forth in this Agreement, furnish prompt written notice (and in
any event within one (1) business day of such actual knowledge) to the Consenting Lenders
and, with respect to a material breach by any Company Party, promptly take all reasonable
and practicable remedial action necessary to cure such material breach by any such
Company Party;

        (ix)   (A) pay in cash all reasonable and documented fees and out-of-pocket
expenses for which invoices or receipts are furnished by Agent Advisors (including any
applicable local counsel) incurred on and after the Support Effective Date from time to
time, but in any event within seven (7) days of delivery to the Company of any applicable
invoice or receipt and (B) on the Effective Date (in the event the Plan Transactions are
consummated) or the Closing Date (in the event the Out-of-Court Transactions are
consummated), pay in cash all reasonable and documented fees and out-of-pocket expenses
of the Agent Advisors (including any applicable local counsel) incurred and outstanding in
connection with the Restructuring;

         (x)    to the extent the Plan Transactions are being pursued, deliver draft copies
of all material motions or applications and other material documents related to the Plan
Transactions that the Company intends to file with the Bankruptcy Court to Agent Counsel,
at least two (2) business days prior to the date when the Company intends to file any such
document (provided that if delivery of such document at least two (2) business days in



                                          9
           Case 20-12737-KBO          Doc 14-3        Filed 11/02/20   Page 11 of 114




       advance is not reasonably practicable under the circumstances, such document shall be
       delivered as soon as otherwise practicable prior to filing) and shall consult in good faith
       with Agent Counsel regarding the form and substance of any such proposed filing with the
       Bankruptcy Court;

        (b)    Commencement of Solicitation. The Company hereby agrees that, unless the Out-
of-Court Transactions have been consummated, no later than October , 2020 (the “Outside
Solicitation Date”), the Company shall commence Solicitation.

        (c)     Commencement of the Chapter 11 Cases. The Company further agrees that, as
soon as reasonably practicable, but in no event later than ten (10) calendar days after the
commencement of Solicitation, the Company shall commence the Chapter 11 Cases by filing
voluntary petitions seeking relief under chapter 11 of the Bankruptcy Code with the Bankruptcy
Court. In the event the Chapter 11 Cases are commenced, (i) the Company shall file the Plan along
with the Disclosure Statement, each in form and substance reasonably satisfactory to the Requisite
Consenting Lenders and the Requisite Consenting Bridge Lenders, on the Petition Date and (ii)
the Company shall use its commercially reasonable efforts to obtain confirmation of the Plan as
soon as reasonably practicable following the Petition Date in accordance with the Bankruptcy
Code and on terms consistent with this Agreement, and each Consenting Lender shall use its
commercially reasonable efforts to cooperate fully in connection therewith.

        (d)     Actions of the Company during the Chapter 11 Cases. The Company agrees that
during the Support Period, if the Solicitation and Chapter 11 Cases are commenced, the Company
shall (subject in all respects to its right to terminate pursuant to Section 5(c) in compliance with
Section 4(e), herein):

               (i)     timely file a formal objection to any motion filed with the Bankruptcy Court
       by a third party seeking the entry of an order (A) directing the appointment of a trustee or
       examiner (with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of
       the Bankruptcy Code), (B) converting the Chapter 11 Cases to cases under chapter 7 of the
       Bankruptcy Code, (C) dismissing the Chapter 11 Cases, (D) modifying or terminating the
       debtors’ exclusive right to file and/or solicit acceptances of a plan of reorganization, as
       applicable, or (E) challenging the validity, enforceability, perfection, or priority of, or
       seeking avoidance or subordination of, any portion of the Indebtedness, Bridge Facility
       Indebtedness, or asserting any other cause of action against and/or with respect or relating
       to such Claims or the prepetition liens securing such Claims; and

              (ii)    not seek, solicit, or support any Alternative Restructuring, other than the
       Restructuring, or cause or allow any of their agents or representatives to solicit any
       Alternative Restructuring.

        (e)   Fiduciary Duties. Notwithstanding anything to the contrary contained in this
Agreement, until the entry of the Confirmation Order, nothing in this Agreement shall restrict the
Company or any director or officer of the Company (in such person’s capacity as a director or
officer) from considering or accepting any alternative transaction that the Company has
determined in good faith (after consultation with its legal and financial advisors and the receipt of
advice from each of them) (A) can be consummated on the terms proposed, taking into account all


                                                 10
             Case 20-12737-KBO         Doc 14-3        Filed 11/02/20   Page 12 of 114




financial, regulatory, legal, and other aspects (including certainty of closing), (B) to the extent
financing is required, involves financing that is then fully committed, and (C) is on terms more
favorable to the Company than the transactions contemplated by this Agreement, if the failure to
solicit or consummate such alternative transaction would reasonably be expected to (based on the
written advice of the Company’s legal advisors) constitute a breach of the Company’s, the
directors’, and the officers’ fiduciary duties under applicable law. Prior to the earlier of (x) making
a public announcement regarding their intention to accept an Alternative Restructuring or
(y) entering into a definitive agreement with respect to an Alternative Restructuring, the Company
shall have terminated this Agreement pursuant to Section 5(c). The Company shall, to the extent
practicable and consistent with their fiduciary duties, give Agent Counsel not less than three (3)
business days’ prior written notice before exercising such termination right in accordance with this
Agreement. At all times prior to the date on which the Company enters into a definitive agreement
in respect of such an Alternative Restructuring or makes a public announcement regarding its
intention to do so, the Company shall provide to Agent Counsel a copy of any written offer or
proposal (and notice and a description of any oral offer or proposal) for such Alternative
Restructuring within two (2) calendar days of the Company or its advisors’ receipt of such offer
or proposal. No action or inaction pursuant to this Section 4(e) shall be deemed to constitute a
breach of this Agreement.

        (f)     Automatic Stay. The Company acknowledges and agrees and shall not dispute that
after the commencement of the Chapter 11 Cases, the giving of notice of default or termination of
this Agreement by any Party pursuant to this Agreement or the exercising or any rights under this
Agreement by any Party shall not be a violation of the automatic stay under section 362 of the
Bankruptcy Code (and the Company hereby waives, to the fullest extent permitted by law, the
applicability of the automatic stay to the giving of such notice); provided that nothing herein shall
prejudice any Party’s rights to argue that the giving of notice of default or termination or the
exercising of any rights was not proper under the terms of this Agreement.

       5.      Termination of Agreement

        (a)     This Agreement shall terminate three (3) business days following the delivery of
notice, delivered in accordance with Section 22 hereof, from the Requisite Consenting Lenders or
the Requisite Consenting Bridge Lenders to the other Parties at any time after and during the
continuance of any Lender Termination Event. In addition, this Agreement shall terminate three
(3) business days following the delivery of notice, delivered in accordance with Section 22 hereof,
from the Company to the other Parties at any time after the occurrence and during the continuance
of any Company Termination Event (defined below). No Party may exercise any of its respective
termination rights as set forth herein if (i) such Party is in breach of this Agreement (unless such
failure to perform or comply arises as a result of another Party’s actions or inactions), (ii) such
breach has caused, or resulted in, the occurrence of a Lender Termination Event or Company
Termination Event (as applicable), and (iii) such breach is continuing when such Party seeks to
exercise any of its respective termination rights. In addition, this Agreement shall terminate
automatically on the Effective Date or Closing Date (as applicable).

       (b)     A “Lender Termination Event” shall mean any of the following:




                                                  11
    Case 20-12737-KBO         Doc 14-3        Filed 11/02/20   Page 13 of 114




       (i)      the material breach by the Company of any of the undertakings,
representations, warranties or covenants of the Company set forth herein which remains
uncured for a period of five (5) business days after the receipt of written notice and a
description of such breach pursuant to Sections 5(a) and 22 hereof (as applicable);

         (ii)   the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order, enjoining or
reasonably expected to prevent the consummation of or render illegal the Restructuring,
that remains in effect for ten (10) business days after such issuance; provided, however,
that this termination right may not be exercised by any Party that sought or requested such
ruling or order in contravention of this Agreement;

        (iii) any Out-of-Court Definitive Document or In-Court Definitive Document
(as applicable) is either (I) materially inconsistent with the material terms of (A) this
Agreement, (B) the Out-of-Court Restructuring Term Sheet or (C) the Plan Term Sheet or
(II) not in form and substance satisfactory to the Requisite Consenting Lenders and the
Requisite Consenting Bridge Lenders;

       (iv)    In the event that the Out-of-Court Transactions are pursued, if as of 11:59
p.m. (prevailing Eastern Time) on October , 2020, or such later date determined by the
Requisite Consenting Lenders, and the Requisite Consenting Bridge Lenders, the Closing
Date has not occurred;

       (v)     the entry by the Company into any material non-ordinary course transaction
or payment by the Company of any material non-ordinary course payment in either case
inconsistent with this Agreement or the Plan;

       (vi)    the Company terminates its obligations under and in accordance with
Section 5(c) of this Agreement; and

         (vii) In the event the Plan Transactions are pursued (and subject in all respects to
its right to terminate pursuant to Section 5(c) in compliance with Section 4(e), herein):

               (1)    if, as of 11:59 p.m. (prevailing Eastern Time) on the Outside
       Solicitation Date, the Company has not commenced the Solicitation;

              (2)     if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is 14
       calendar days after the date Solicitation was commenced, the Chapter 11 Cases
       have not been filed;

              (3)     if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is three
       business days after the Petition Date, the Financing Order has not been entered by
       the Bankruptcy Court on an interim basis;

              (4)     if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is 28
       days after the Petition Date, the Financing Order has not been entered by the
       Bankruptcy Court on a final basis;



                                         12
Case 20-12737-KBO        Doc 14-3       Filed 11/02/20   Page 14 of 114




         (5)     if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is 30
  days after the Petition Date, the Confirmation Order has not been entered by the
  Bankruptcy Court;

          (6)     if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is 35
  days after the Petition Date, the Effective Date has not occurred;

          (7)    the Company withdraws the Plan or Disclosure Statement, or the
  Company files any motion or pleading with the Bankruptcy Court that is materially
  inconsistent with this Agreement or the Plan and such motion or pleading has not
  been withdrawn prior to the earlier of (A) five (5) business days after the Company
  receives written notice from the Requisite Consenting Lenders or the Requisite
  Consenting Bridge Lenders that such motion or pleading is materially inconsistent
  with this Agreement or the Plan and (B) entry of an order of the Bankruptcy Court
  approving such motion or pleading;

          (8)   the Company files any motion for the (A) conversion of one or more
  of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code;
  (B) appointment of an examiner with expanded powers beyond those set forth in
  section 1106(a)(3) and (4) of the Bankruptcy Code or a trustee or receiver in one or
  more of the Chapter 11 Cases, or (C) dismissal of one or more of the Chapter 11
  Cases;

          (9)      the Bankruptcy Court enters an order (A) directing the appointment
  of a trustee in the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to
  cases under chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter
  11 Cases (D) appointment of an examiner with expanded powers beyond those set
  forth in section 1106(a)(3) and (4) of the Bankruptcy Code or a trustee or receiver
  in one or more of the Chapter 11 Cases, or (E) invalidating or otherwise holding
  that this Agreement or material term thereof is unenforceable.;

          (10) the Company (A) files any motion seeking to avoid, disallow,
  subordinate, or recharacterize any Indebtedness and/or the Bridge Facility
  Indebtedness or (B) shall have affirmatively supported any application, adversary
  proceeding, or cause of action referred to in the immediately preceding clause (A)
  filed by a third party, or expressly consents to the standing of any such third party
  to bring such application, adversary proceeding or cause of action;

          (11) the Bankruptcy Court grants relief that (A) is inconsistent with this
  Agreement in any material respect or (B) would, or would reasonably be expected
  to, materially frustrate the purposes of this Agreement, including by preventing the
  consummation of the Plan Transactions, unless the Company has sought a stay of
  such relief within five business days after the date of such issuance, and such order
  is stayed, reversed, or vacated within fifteen business days after the date of such
  issuance;




                                   13
      Case 20-12737-KBO       Doc 14-3        Filed 11/02/20   Page 15 of 114




               (12) the Company files, propounds, or otherwise supports any plan of
        reorganization other than the Plan or any other Alternative Restructuring;

               (13) on the date that an order is entered by the Bankruptcy Court or a
        court of competent jurisdiction denying confirmation of the Plan or refusing to
        approve the Disclosure Statement;

               (14)    the Company loses the exclusive right to file a Plan;

               (15) any Company Party (A) amending, or modifying, or filing a
        pleading seeking authority to amend or modify, any In-Court Definitive Document
        in a manner that is materially inconsistent with this Agreement; (B) suspending or
        revoking the Plan Transactions; or (C) publicly announcing its intention to take any
        such action listed in the foregoing clauses (A) and (B) of this subsection;

                (16) any Company Party filing any motion or application seeking
        authority to sell any assets having a fair market value in excess of $1 million
        without the prior written consent of the Requisite Consenting Creditors and the
        Requisite Consenting Bridge Lenders;

                (17) entry of an order granting relief from the automatic stay imposed by
        section 362 of the Bankruptcy Code authorizing any party to proceed against any
        material asset of the Company or that would materially and adversely affect the
        Company’s ability to operate its businesses in the ordinary course;

               (18) the entry of any order authorizing the use of cash collateral of the
        Consenting Bridge Lenders or the entry into a financing arrangement that is not in
        the form of the Financing Orders or otherwise consented to by the Requisite
        Consenting Lenders and the Requisite Consenting Bridge Lenders;

                (19) if (A) any of the Financing Orders are reversed, stayed, dismissed,
        vacated, reconsidered, modified, or amended without the consent of the Requisite
        Consenting Lenders and the Requisite Consenting Bridge Lenders or (B) a motion
        for reconsideration, reargument, or rehearing with respect to any such order has
        been filed and the Company has failed to object timely to such motion; and

                (20) if (A) the Confirmation Order is reversed, stayed, dismissed,
        vacated, reconsidered, modified, or amended without the consent of the Requisite
        Consenting Lenders and the Requisite Consenting Bridge Lenders or (B) a motion
        for reconsideration, reargument, or rehearing with respect to any such order has
        been filed and the Company has failed to timely object to such motion.

(c)     A “Company Termination Event” shall mean any of the following:

       (i)     the breach by one or more of the Consenting Lenders of any of the
undertakings, representations, warranties or covenants of the applicable Consenting
Lenders set forth herein in any material respect which remains uncured for a period of five
(5) business days after the receipt of written notice of such breach pursuant to Sections


                                         14
            Case 20-12737-KBO          Doc 14-3       Filed 11/02/20    Page 16 of 114




       77(a) and 22 hereof (as applicable), but only if the remaining non-breaching Consenting
       Lenders do not hold at least 66⅔% of the aggregate principal amount of Claims arising
       from the Indebtedness and Bridge Facility Indebtedness;

               (ii)    subject to the terms and provisions of Section 4(e), herein, the board of
       directors, trustees, managers, members or partners (or comparable governing body), as
       applicable, of any Company Party pursues an Alternative Transaction;

                (iii) if the Plan Transactions are being pursued and, as of 11:59 p.m. prevailing
       Eastern Time on October 31, 2020, the Exit Facility Documents are not agreed upon by the
       Parties.

              (iv)   if, as of 11:59 p.m. prevailing Eastern Time on December 31, 2020, the
       Closing Date or Effective Date shall not have occurred;

               (v)     the issuance by any governmental authority, including any regulatory
       authority or court of competent jurisdiction, of any ruling, judgment or order enjoining the
       consummation of or rendering illegal the Plan or the Restructuring, and such ruling,
       judgment or order has not been stayed, reversed or vacated within ten (10) business days
       after such issuance;

              (vi)    any Consenting Lender terminating its obligations under and in accordance
       with Section 5(b) of this Agreement, but only if the remaining Consenting Lenders do not
       hold more than 66⅔% of the aggregate principal amount of Claims arising from each of the
       Indebtedness and Bridge Facility Indebtedness; or

               (vii) in the event the Chapter 11 Cases have been filed, the Bankruptcy Court
       enters an order (A) directing the appointment of an examiner with expanded powers or a
       trustee in the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases under
       chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases or (D)
       invalidating or otherwise holding that this Agreement or material term thereof is
       unenforceable.

       (d)     Mutual Termination. This Agreement may be terminated by mutual agreement of
the Company, the Requisite Consenting Bridge Lenders and the Requisite Consenting Lenders
upon the receipt of written notice delivered in accordance with Section 22 hereof.

        (e)     Effect of Termination. Upon the termination of this Agreement in accordance with
this Section 5, and except as provided in Section 13 hereof, this Agreement shall forthwith become
void and of no further force or effect and each Party shall, except as provided otherwise in this
Agreement, be immediately released from its liabilities, obligations, commitments, undertakings
and agreements under or related to this Agreement and shall have all the rights and remedies that
it would have had and shall be entitled to take all actions, whether with respect to the Restructuring
or otherwise, that it would have been entitled to take had it not entered into this Agreement,
including all rights and remedies available to it under applicable law; provided, however, that in
no event shall any such termination relieve a Party from liability for its breach or non-performance
of its obligations hereunder prior to the date of such termination. For the avoidance of doubt,



                                                 15
            Case 20-12737-KBO         Doc 14-3        Filed 11/02/20   Page 17 of 114




nothing in this Agreement shall be construed as prohibiting a Company Party or any of the
Consenting Lenders from contesting whether any such termination is in accordance with its terms
or to seek enforcement of any rights under this Agreement that arose or existed before the date of
such termination. Upon a termination of this Agreement, each Consenting Lender may, upon
written notice to the Company and the other Parties, revoke its vote or any consents given prior to
such termination, whereupon any such vote or consent shall be deemed, for all purposes, to be null
and void ab initio and shall not be considered or otherwise used in any manner by the Parties in
connection with the Restructuring and this Agreement. If this Agreement has been terminated as
to any Consenting Lender in accordance with Section 5 hereof at a time when permission of the
Bankruptcy Court shall be required for a change or withdrawal (or cause to change or withdraw)
of its vote to accept the Plan, the Company shall not oppose any attempt by such Consenting
Lender to change or withdraw (or cause to change or withdraw) such vote at such time.

         (f)     Individual Termination. Any Consenting Lender may terminate this Agreement as
to itself only, upon written notice to the other Parties in accordance with Section 22 hereof, in the
event that: (i) such Consenting Lender has transferred all (but not less than all) of its Claim, in
accordance with Section 3(b) of this Agreement (such termination shall be effective on the date on
which such Consenting Lender has effected such transfer, satisfied the requirements of Section
3(b) and provided the written notice required), or (ii) this Agreement or the Plan Term Sheet or
Out-of-Court Restructuring Term Sheet is amended without its consent in such a way as to alter
any of the material terms hereof in a manner that is disproportionately adverse to such Consenting
Lender as compared to similarly situated Consenting Lender by giving ten (10) business days’
written notice to the other Parties in accordance with Section 22; provided, that such written notice
shall be given by the applicable Consenting Lender within five (5) business days of such
amendment, filing, or execution.

       6.      Definitive Documents; Good Faith Cooperation; Further Assurances

        (a)     Each Party, severally and not jointly, hereby covenants and agrees to cooperate with
each other in good faith in connection with, and shall exercise commercially reasonable efforts
with respect to the pursuit, approval, negotiation, execution, delivery, implementation and
consummation of the Restructuring, as well as the negotiation, drafting, execution and delivery of
the Out-of-Court Definitive Documents and In-Court Definitive Documents (as applicable) which
will, after the Support Effective Date, remain subject to negotiation, including any motions or
orders related thereto, and shall, upon completion, contain terms, conditions, representations,
warranties and covenants consistent in all material respects with the terms of this Agreement
(including the Exhibits and Schedules) and be in form and substance satisfactory to the Company,
the Requisite Consenting Bridge Lenders and the Requisite Consenting Lenders.

        (b)     Subject to the terms hereof, each of the Parties shall take such action as may be
reasonably necessary or reasonably requested by the other Parties to carry out the purposes and
intent of this Agreement, including making and filing any required regulatory filings, and shall,
subject to the Company’s right to terminate pursuant to Section 5(c) due to its “fiduciary out”
pursuant to Section 4(e) of this Agreement, refrain from taking any action that would frustrate the
purposes and intent of this Agreement.




                                                 16
            Case 20-12737-KBO         Doc 14-3        Filed 11/02/20   Page 18 of 114




        (c)     The Company shall provide to the Agent Advisors, and shall direct its employees,
officers, advisors, and other representatives to provide the Agent Advisors, (i) reasonable access
(without any material disruption to the conduct of the Company’s businesses and upon reasonable
prior notice) during normal business hours to (A) the Company’s books and records and (B) the
management and advisors of the Company; and (ii) reasonable responses to all reasonable
diligence requests, in each case, for the purposes of evaluating the Company’s assets, liabilities,
operations, businesses, finances, strategies, prospects and affairs or entry into the Out-of-Court
Transactions or Plan Transactions.

       7.      Representations and Warranties

        (a)    Each Party, severally and not jointly, represents and warrants to the other Parties
that the following statements are true and correct as of the date hereof (or as of the date a
Consenting Lender becomes a party hereto):

                (i)    such Party is validly existing and in good standing under the laws of its
       jurisdiction of incorporation or organization, and has all requisite corporate, partnership,
       limited liability company or similar authority to enter into this Agreement and carry out
       the transactions contemplated hereby and perform its obligations contemplated hereunder;
       and the execution and delivery of this Agreement and the performance of such Party’s
       obligations hereunder have been duly authorized by all necessary corporate, limited
       liability company, partnership or other similar action on its part;

               (ii)    the execution, delivery and performance by such Party of this Agreement
       does not and will not (A) violate any material provision of law, rule or regulation applicable
       to it or any of its subsidiaries or its charter or bylaws (or other similar governing
       documents) or those of any of its subsidiaries, or (B) conflict in material way with, result
       in a material breach of or constitute (with due notice or lapse of time or both) a default
       under any material contractual obligation to which it or any of its subsidiaries is a party
       except, in the case of the Company, for the filing of the Chapter 11 Cases to the extent the
       Plan Transactions are being pursued;

               (iii) the execution, delivery and performance by such Party of this Agreement
       does not and will not require any material registration or filing with, consent or approval
       of, or notice to, or other action, with or by, any federal, state or governmental authority or
       regulatory body, except such (i) filings as may be necessary or required by the U.S.
       Securities and Exchange Commission or other securities regulatory authorities under
       applicable securities laws or (ii) approval as may be necessary or required by the
       Bankruptcy Court pursuant to the Bankruptcy Code in connection with the effectuation of
       the Plan Transactions;

               (iv)    this Agreement is the legally valid and binding obligation of such Party,
       enforceable against it in accordance with its terms, except as enforcement may be limited
       by bankruptcy, insolvency, reorganization, moratorium or other similar laws relating to or
       limiting creditors’ rights generally or by equitable principles relating to enforceability or a
       ruling of the Bankruptcy Court (to the extent the Company commences the Chapter 11
       Cases); and


                                                 17
            Case 20-12737-KBO          Doc 14-3        Filed 11/02/20    Page 19 of 114




              (v)     it is not party to any restructuring or similar agreements or arrangements
       with the other Parties to this Agreement that have not been disclosed to all Parties to this
       Agreement.

        (b)     Each Consenting Lender severally (and not jointly) represents and warrants to the
Company that, as of the date hereof (or as of the date such Consenting Lender becomes a party
hereto), such Consenting Lender (i) is the beneficial owner of the principal amount of the
Indebtedness and Bridge Facility Indebtedness set forth on its signature page hereto (or below its
name on the signature page of a Joinder Agreement for any Consenting Lender that becomes a
party hereto after the date hereof) and does not beneficially own any other indebtedness, (ii) has,
with respect to the beneficial owners of such Indebtedness or Bridge Facility Indebtedness, (A)
sole investment or voting discretion with respect thereto, (B) full power and authority to vote on
and consent to matters concerning such Indebtedness, or Bridge Facility Indebtedness or to
exchange, assign and transfer such Indebtedness or Bridge Facility Indebtedness, and (C) full
power and authority to bind or act on the behalf of, such beneficial owners, and (iii) otherwise
holds Claims that are free and clear of any pledge, lien, security interest, charge, claim, equity,
option, proxy, voting restriction, right of first refusal, or other limitation on disposition, transfer,
or encumbrances of any kind that would adversely affect in any way such Consenting Lender’s
ability to perform any of its obligations under this Agreement at the time such obligations are
required to be performed.

         (c)     Each Consenting Lender severally (and not jointly) makes the representations and
warranties, in each case, to the other Parties that it (i) is (A) a “qualified institutional buyer” as
such term is defined in Rule 144A of the Securities Act, (B) a non-US person participating in the
offering outside the United States in reliance on Regulation S under the Securities Act or (C) an
“accredited investor” as such term is defined in Rule 501 of Regulation D of the Securities Act,
(ii) understands that if it is to acquire any securities, as defined in the Securities Act, pursuant to
the Restructuring, such securities have not been registered under the Securities Act and that such
securities are, to the extent not acquired pursuant to section 1145 of the Bankruptcy Code, being
offered and sold pursuant to an exemption from registration contained in the Securities Act, based
in part upon such Consenting Lender’s representations contained in this Agreement and cannot be
sold unless subsequently registered under the Securities Act or an exemption from registration is
available, (iii) has such knowledge and experience in financial and business matters that such
Consenting Lender is capable of evaluating the merits and risks of the securities to be acquired by
it (if any) pursuant to the Restructuring and understands and is able to bear any economic risks
with such investment and (iv) has made its own analysis and decision to enter into this Agreement.

       8.      Disclosure; Publicity

       The Company shall deliver drafts of any press releases that constitute disclosure of the
existence or terms of this Agreement or any amendment to the terms hereof to the Consenting
Lenders and Agent Advisors at least one (1) business day prior to making any such disclosure.
Except as required by applicable law or otherwise permitted under the terms of any other
agreement between the Company and any Consenting Lender, no Party or its advisors shall
disclose to any person (including, for the avoidance of doubt, any other Party), other than advisors
to the Company, the principal amount or percentage of any Indebtedness, or Bridge Facility
Indebtedness or any other Claims against, or Interests in, the Company held by any Consenting


                                                  18
             Case 20-12737-KBO       Doc 14-3       Filed 11/02/20   Page 20 of 114




Lender, in each case, without such Consenting Lender’s consent; provided, however, that (i) if
such disclosure is required by law, subpoena, or other legal process or regulation, the disclosing
Party shall afford the relevant Consenting Lender a reasonable opportunity to review and comment
in advance of such disclosure and shall take all reasonable measures to limit such disclosure (the
expense of which, if any, shall be borne by the relevant Consenting Lender) and (ii) the foregoing
shall not prohibit the disclosure of the aggregate percentage or aggregate principal amount of
Indebtedness, or Bridge Facility Indebtedness held by all the Consenting Lenders, collectively.
Any public filing of this Agreement, with the Bankruptcy Court or otherwise, and any version of
this Agreement shared with Consenting Lenders generally, shall omit the Indebtedness, and Bridge
Facility Indebtedness holdings of each individual Consenting Lender as set forth on such
Consenting Lender’s signature page hereto or shall include such signature page only in redacted
form with respect to the Indebtedness, and Bridge Facility Indebtedness holdings of each
Consenting Lender (provided that the Indebtedness, and Bridge Facility Indebtedness holdings on
such signature page(s) may be filed in unredacted form with the Bankruptcy Court under seal).

       9.      Amendments and Waivers

        (a)    Other than as set forth in Section 9(b), this Agreement, including any exhibits or
schedules hereto, may not be modified, amended or supplemented or the performance of any
obligation thereunder waived except with the written consent of the Company, the Requisite
Consenting Bridge Lenders and the Requisite Consenting Lenders;

       (b)     Notwithstanding Section 9(a):

               (i)    any waiver, modification, amendment or supplement to this Section 9 shall
       require the written consent of all of the Parties;

             (ii)   any modification, amendment or change to the definition of “Requisite
       Consenting Lenders” shall require the written consent of each Consenting Lender;

               (iii) any modification, amendment or change to the definition of “Requisite
       Consenting Bridge Lenders” shall require the written consent of each Consenting Lender
       that holds Bridge Facility Indebtedness;

               (iv)   any change, modification or amendment to this Agreement or the Plan that
       treats or affects any Consenting Lender in a manner that is materially and adversely
       disproportionate, on an economic basis, to the manner in which any of the other Consenting
       Lenders are treated (after taking into account each of the Consenting Lenders’ respective
       Claims and Interests (as in effect on the date hereof)) shall require the written consent of
       such materially adversely and disproportionately affected Consenting Lender.

             (v)    Any modification, amendment or change to the Outside Support Period
       Termination Date shall require the written consent of each Consenting Lender; and

              (vi)   Any material modification, amendment or change to the terms of the Out-
       of-Court Restructuring Term Sheet or the Plan Term Sheet shall require the written consent
       of each Consenting Lender.     For the avoidance of doubt, a material modification,



                                               19
             Case 20-12737-KBO         Doc 14-3       Filed 11/02/20    Page 21 of 114




       amendment or change shall include, without limitation, any modification, amendment or
       change to the term or amount of the Revolving Exit Facility or the Revolving Facility.

         (c)   In the event that a materially adversely and disproportionately affected Consenting
Lender (“Non-Consenting Lender”) does not consent to a waiver, change, modification or
amendment to this Agreement requiring the consent of such Non-Consenting Lender, but such
waiver, change, modification or amendment receives the consent of Consenting Lenders owning
at least 66⅔% of the outstanding Indebtedness, and Bridge Facility Indebtedness (as applicable),
this Agreement shall be deemed to have been terminated only as to such Non-Consenting Lender,
but this Agreement shall continue in full force and effect in respect to all other Consenting Lenders.

      (d)     Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 9 shall be ineffective and void ab initio.

       10.     Effectiveness

        This Agreement shall become effective and binding upon each Party on the Support
Effective Date; provided, however, that (a) signature pages executed by Consenting Lenders shall
be delivered to other Consenting Lenders in a form that does not contain the details of the
Consenting Lenders’ holdings and (b) the amount of Indebtedness, and Bridge Facility
Indebtedness held by each Consenting Lender, as set forth on such Consenting Lender’s signature
page hereto, which shall be delivered to Agent Counsel and Company Counsel on behalf of the
Company, shall be kept strictly confidential by the Company (and to be held by Company Counsel
on a professionals’ eyes only basis); provided, however, that the Company may disclose publicly
the aggregate principal amount of Indebtedness, and Bridge Facility Indebtedness set forth on the
signature pages hereto.

       11.     GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL

        (a)     This Agreement shall be construed and enforced in accordance with, and the rights
of the parties shall be governed by, the law of the State of New York applicable to contracts made
and to be performed in such state, without giving effect to the conflict of laws principles thereof.

        (b)     Each of the Parties irrevocably agrees that any legal action, suit or proceeding
arising out of or relating to this Agreement brought by any party or its successors or assigns shall
be brought and determined in any federal or state court in Delaware (“DE Courts”) and each of the
Parties hereby irrevocably submits to the exclusive jurisdiction of the aforesaid courts for itself
and with respect to its property, generally and unconditionally, with regard to any such proceeding
arising out of or relating to this Agreement or the Out-of-Court Transactions or Plan Transactions.
Each of the Parties agrees not to commence any proceeding relating hereto or thereto except in the
DE Courts other than proceedings in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any DE Courts. Each of the Parties further agrees that notice as
provided herein shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Each of the Parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any proceeding arising out of or relating to this Agreement or the Restructuring,
(i) any claim that it is not personally subject to the jurisdiction of the DE Courts for any reason,



                                                 20
             Case 20-12737-KBO         Doc 14-3       Filed 11/02/20    Page 22 of 114




(ii) that it or its property is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or otherwise) and
(iii) that (A) the proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such proceeding is improper or (C) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. Notwithstanding the foregoing consent to jurisdiction in DE Courts,
upon the commencement of the Chapter 11 Cases, each Party hereby agrees that, if the Chapter 11
Cases are pending, the Bankruptcy Court shall have exclusive jurisdiction over all matters arising
out of or in connection with this Agreement. Each Party further agrees that it shall bring any action
or proceeding contemplated by this Section 11(b) in the Bankruptcy Court, and solely in
connection with claims arising under this Agreement: (i) irrevocably submits to the exclusive
jurisdiction of the Bankruptcy Court; (ii) waives any objection to laying venue in any such action
or proceeding in the Bankruptcy Court; and (iii) waives any objection that the Bankruptcy Court
is an inconvenient forum or does not have jurisdiction over any Party hereto.

      (c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

       12.     Specific Performance/Remedies

        It is understood and agreed by the Parties that money damages would not be a sufficient
remedy for any breach of this Agreement by any Party and each non-breaching Party shall be
entitled to specific performance and injunctive or other equitable relief (including attorneys’ fees
and costs) as a remedy of any such breach, without the necessity of proving the inadequacy of
money damages as a remedy, including an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder. Each Party also agrees that it will not
seek, and will waive any requirement for, the securing or posting of a bond in connection with any
Party seeking or obtaining such relief.

       13.     Survival

        Notwithstanding the termination of this Agreement pursuant to Section 5 hereof, the
agreements and obligations of the Parties in this Section 13 and Sections 5(e), 11, 12, 14, 15, 16,
0, 19, 20 and 24 hereof (and any defined terms used in any such Sections) shall survive such
termination and shall continue in full force and effect in accordance with the terms hereof;
provided, however, that any liability of a Party for failure to comply with the terms of this
Agreement shall survive such termination.

       14.     Successors and Assigns; No Third-Party Beneficiaries

        This Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and representatives;
provided, however, that, during the Support Period, nothing contained in this Section 14 shall be
deemed to permit Transfers of the Indebtedness, or Bridge Facility Indebtedness or claims arising


                                                 21
             Case 20-12737-KBO         Doc 14-3        Filed 11/02/20   Page 23 of 114




under the Indebtedness, or Bridge Facility Indebtedness other than in accordance with the express
terms of this Agreement. Unless expressly stated herein, there are no third-party beneficiaries
under this Agreement.

       15.     Severability; Several Obligations

        If any provision of this Agreement, or the application of any such provision to any person
or entity or circumstance, shall be held invalid or unenforceable in whole or in part, such invalidity
or unenforceability shall attach only to such provision or part thereof and the remaining part of
such provision hereof and this Agreement shall continue in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon any such determination of invalidity, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a reasonably acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent possible.

       16.     Relationship Among Parties

        Notwithstanding anything herein to the contrary, (i) the duties and obligations of the Parties
under this Agreement shall be several, not joint and several; (ii) no Party shall have any
responsibility by virtue of this Agreement for any trading by any other entity; (iii) no prior history,
pattern, or practice of sharing confidences among or between the Parties shall in any way affect or
negate this Agreement; (iv) the Parties hereto acknowledge that this Agreement does not constitute
an agreement, arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any equity securities of the Company Parties and the
Parties do not constitute a “group” within the meaning of Rule 13d-5 under the Securities
Exchange Act of 1934, as amended; (v) none of the Consenting Lenders shall have any fiduciary
duty, any duty of trust or confidence in any form, or other duties or responsibilities in any kind or
form to each other, the Company Parties or any of the Company Parties’ other lenders or
stakeholders, including as a result of this Agreement or the transactions contemplated herein or in
any exhibit hereto; and (vi) no action taken by any Party pursuant to this Agreement shall be
deemed to constitute or to create a presumption by any of the Parties that the Parties are in any
way acting in concert or as a “group.”

       17.     Trading Wall

         The Parties understand that the Consenting Lenders are engaged in a wide range of
financial services and businesses. In furtherance of the foregoing, the Parties acknowledge and
agree that, to the extent a Consenting Lender expressly indicates on its signature page hereto that
it is executing this Agreement on behalf of specific trading desk(s) and/or business group(s) of the
Consenting Lender, the obligations set forth in this Agreement shall only apply to such trading
desk(s) and/or business group(s) and shall not apply to any other trading desk or business group
of the Consenting Lender so long as they are not acting at the direction or for the benefit of such
Consenting Lender or such Consenting Lender’s investment in the Company; provided, that the
foregoing shall not diminish or otherwise affect the obligations and liability therefor of any legal
entity that (i) executes this Agreement or (ii) on whose behalf this Agreement is executed by a
Consenting Lender.


                                                  22
             Case 20-12737-KBO         Doc 14-3        Filed 11/02/20    Page 24 of 114




       18.     Administrative Agent

         Except to the extent required by the terms of the Credit Agreements or applicable law, the
Agent shall be permitted to exercise its duties and obligations under the Credit Agreements, and
Bridge Credit Agreement in accordance with this Agreement. The Agent shall grant or withhold
any consent or approval under this Agreement in accordance with the directions of the Required
Lenders (as defined in each of the Credit Agreements, and Bridge Credit Agreement) under and in
accordance with the Credit Agreements, and Bridge Credit Agreement as applicable, and each
Consenting Lender shall act reasonably in so instructing the Agent; provided that, subject to its
obligations under this Agreement, the Agent may grant or withhold its consent or approval without
such instructions to the extent that the same shall affect the rights or liabilities of the Agent.

       19.     Prior Negotiations; Entire Agreement

       This Agreement, including the exhibits and schedules hereto (including the Plan Term
Sheet and Out-of-Court Restructuring Term Sheet), constitutes the entire agreement of the Parties
and supersedes all other prior negotiations, with respect to the subject matter hereof and thereof,
except that the Parties acknowledge that any confidentiality agreements (if any) heretofore
executed between the Company and each Consenting Lender shall continue in full force and effect
solely with respect to any then-continuing obligations thereunder.

       20.     Reservation of Rights; No Admission

        (a)     Except as expressly provided in this Agreement or the Out-of-Court Restructuring
Term Sheet or Plan Term Sheet, nothing herein is intended to, or does, in any manner waive, limit,
impair, or restrict the ability of any Party to protect and preserve its rights, remedies and interests,
including its claims against any of the other Parties (or their respective affiliates or subsidiaries).

         (b)    Without limiting clause (a) of this Section 20 in any way, if the Out-of-Court
Transactions or Plan Transactions are not consummated, or if this Agreement is terminated for any
reason, nothing herein shall be construed as a waiver by any Party of any or all of such Party’s
rights, remedies, claims and defenses, and the Parties expressly reserve any and all of their
respective rights, remedies, claims and defenses. Pursuant to Federal Rule of Evidence 408 and
any other applicable rules of evidence, this Agreement and all negotiations relating hereto shall
not be admissible into evidence in any proceeding other than a proceeding to enforce its terms.
This Agreement, the Plan, and any related document shall in no event be construed as or be deemed
to be evidence of an admission or concession on the part of any Party of any claim or fault or
liability or damages whatsoever. Each of the Parties denies any and all wrongdoing or liability of
any kind and does not concede any infirmity in the claims or defenses which it has asserted or
could assert.

       21.     Counterparts

       This Agreement may be executed and delivered in several counterparts, each of which shall
be deemed to be an original, and all of which together shall be deemed to be one and the same
agreement. Execution copies of this Agreement may be delivered by electronic mail or otherwise,
which shall be deemed to be an original for the purposes of this paragraph.


                                                  23
             Case 20-12737-KBO          Doc 14-3       Filed 11/02/20   Page 25 of 114




       22.     Notices

        All notices hereunder shall be deemed given if in writing and delivered, by electronic mail,
courier or by registered or certified mail (return receipt requested) to the following addresses (or
at such other addresses as shall be specified by like notice):

                (1)      If to the Company, to:

                PREIT Associates, L.P.
                2005 Market Street, Suite 1000
                Philadelphia, PA 19103
                Attention: Andrew Ioannou
                Telephone: (215) 875-0700
                Telecopy: (215) 546-7311

                With a copy to:

                PREIT Associates, L.P.
                2005 Martket Street, Suite 1000
                Philadelphia, PA 19103
                Attention: Lisa Most
                Telephone: (215) 875-0700
                Telecopy: (215) 546-7311

                and

                DLA Piper LLP (US)
                444 West Lake Street, Suite 900
                Chicago, IL 60606
                Attn: Richard Chesley
                      Daniel Simon
                      Oksana Koltko Rosaluk
                Richard.Chesley@us.dlapiper.com
                Daniel.Simon@us.dlapiper.com
                Oksana.Koltko@us.dlapiper.com


                (2)      If to the Agent, to:

                Wells Fargo Bank, National Association
                10 South Wacker Drive, 32nd Floor
                Chicago, IL 60606
                Attention: Brandon Barry
                Telecopy: (312) 782-0969

                with copies to:



                                                  24
             Case 20-12737-KBO        Doc 14-3       Filed 11/02/20   Page 26 of 114




                Wells Fargo Bank, National Association
                10 South Wacker Drive, 32nd Floor
                Chicago, IL 60606
                Attention: Karen Turnbull Skutt
                Telephone: (312) 269-4809
                Telecopy: (312) 782-0969

                Wells Fargo Bank, National Association
                600 South 4th Street, 9th Floor
                Minneapolis, MN 55415
                MAC N9300-091
                Attention: Anthony J. Gangelhoff
                Telephone: (612) 316-0109
                Telecopy: (877) 410-5023

                and

                Jones Day
                250 Vesey Street
                New York, NY 10281
                Attn: Ben Rosenblum
                       Stacey Corr-Irvine
                brosenblum@jonesday.com
                scorrirvine@jonesday.com


                (3) If to a Consenting Lender, or a transferee thereof, to the addresses set forth
                below following the Consenting Lender’s signature (or as directed by any
                transferee thereof), as the case may be.

       Any notice given by delivery, mail or courier shall be effective when received. Any notice
given by electronic mail shall be effective upon oral, machine or electronic mail (as applicable)
confirmation of transmission.

       23.     No Solicitation

        This Agreement is not and shall not be deemed to be a solicitation for votes in favor of the
Plan in the Chapter 11 Cases from the Consenting Lenders. In the event the Plan Transactions are
pursued, the acceptances of the Consenting Lenders with respect to the Plan will not be solicited
until such Consenting Lenders have received the Solicitation Materials.

       24.     Independent Due Diligence; Adequate Information; Counsel Representation

       Each Party acknowledges and confirms that (i) its decision to execute this Agreement has
been based upon its independent investigation of the operations, businesses, financial and other
conditions and prospects of the Company, (ii) it has had an opportunity to receive adequate
information from the Company and (iii) it has been represented by counsel in connection with this


                                                25
             Case 20-12737-KBO      Doc 14-3       Filed 11/02/20   Page 27 of 114




Agreement and the transactions contemplated hereby, and therefore any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no application and is
expressly waived.

       25.     Other Support Agreements

       During the Support Period, no Company Party shall enter into any other restructuring
support agreement related to a partial or total restructuring of the Company unless such support
agreement is consistent in all respects with the Plan Term Sheet or Out-of-Court Restructuring
Term Sheet and is acceptable to the Requisite Consenting Lenders and the Requisite Consenting
Bridge Lenders.

       26.     Other Agents

        For the avoidance of doubt, nothing herein shall bind U.S. Bank National Association in
its capacity as agent under that certain Loan Agreement dated April 8, 2016, as amended, by and
between PR Woodland Limited Partnership, U.S. Bank National Association, as administrative
agent, and certain lenders.

                         [Remainder of Page Intentionally Left Blank]




                                              26
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 28 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 29 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 30 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 31 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 32 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 33 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 34 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 35 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 36 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 37 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 38 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 39 of 114
           Case 20-12737-KBO         Doc 14-3     Filed 11/02/20     Page 40 of 114




CONSENTING LENDER

MUFG UNION BANK, N.A.



By:    ____________________________

By: /s/ Mark Menda
Name: Mark Menda
Title: Director


Notice Address:
50 Pointe Drive, Suite 200
Brea, CA 92821


Attention:
Email: Mark.Menda@unionbank.com;
Frank.Nessenthaler@unionbank.com




                        Signature Page to Restructuring Support Agreement
             Case 20-12737-KBO       Doc 14-3     Filed 11/02/20     Page 41 of 114




CONSENTING LENDER

JPMORGAN CHASE BANK, N.A., (“JPMC”)
solely in respect of its Commercial Banking Corporate Client Banking & Specialized Industries
unit (“CCBSI”) and not any other unit, group, division or affiliate of JPMC and solely in respect
of CCBSI’s PREIT Loan Claims and any Swap Claim holdings. For the avoidance of doubt, and
notwithstanding anything to the contrary contained in this Agreement, this Agreement shall not
apply to JPMC (other than with respect to Claims arising from the PREIT Loan Claims and any
Swap Claim held by CCBSI).




By:
Name:Dianne M. Stark
Title: Authorized Officer


Notice Address:
                  JPMorgan Chase Bank, N.A.
                  Special Credits Group
                  10 S. Dearborn
                  37th Floor
                  Chicago, IL 60603




Attention:
D. Stark


Email:
      diane.m.stark@chase.com




                        Signature Page to Restructuring Support Agreement
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 42 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 43 of 114
          Case 20-12737-KBO        Doc 14-3     Filed 11/02/20     Page 44 of 114




CONSENTING LENDER

CITIBANK, N.A.



By:    ____________________________
         &KULVWRSKHU-$OEDQR
Name: ____________________________
          $XWKRUL]HG6LJQDWRU\
Title: ____________________________


Notice Address: *UHHQZLFK6WWK)ORRU1HZ<RUN1<




Attention: 3DXO*LDUUDWDQR
Email: SDXOJLDUUDWDQR#FLWLFRP




                      Signature Page to Restructuring Support Agreement
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 45 of 114




                       EXHIBIT A

           Out-of-Court Restructuring Term Sheet




                         Exhibit A
                 Case 20-12737-KBO             Doc 14-3       Filed 11/02/20       Page 46 of 114
                                                                                                 Subject to FRE 408
                                                                                         Privileged and Confidential
                                                                                             Attorney Work Product

                                          RESTRUCTURING TERM SHEET


         Reference is made to (i) that certain Seven-Year Term Loan Agreement, dated as of January 8, 2014, by
and among PREIT ASSOCIATES, L.P., a Delaware limited partnership (“PREIT”), PREIT-RUBIN, INC., a
Pennsylvania corporation (“PREIT-RUBIN”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a
Pennsylvania business trust (collectively, the “Borrowers”), each of the financial institutions a party thereto together
with their assignees pursuant to Section 11.6(b) therein (collectively, the “7-Year TL Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent for itself and the 7-Year TL Lenders (in such capacity,
and in its capacity as the Administrative Agent for the Revolver/TL Lenders (defined below), “Administrative Agent”)
(as amended through the date hereof, the “7-Year Term Loan Agreement”); and (ii) that certain Amended and
Restated Credit Agreement, dated as of May 24, 2018, by and among Borrowers, each of the financial institutions
a party thereto together with their assignees pursuant to Section 11.6(b) therein (collectively, the “Revolver/TL
Lenders”, and together with the 7-Year TL Lenders, collectively, the “Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent for itself and the Revolver/TL Lenders (as in effect prior to the
amendments thereto, the “Original Revolver/TL Credit Agreement” and as amended through the date hereof, the
“Revolver/TL Credit Agreement”, and together with the 7-Year Term Loan Agreement, each a “Credit Agreement”
and collectively, the “Credit Agreements”). Unless otherwise defined herein, each capitalized term used herein
shall have the meaning given to such term in the Revolver/TL Credit Agreement.

        Reference is also made to that certain Credit Agreement, dated as of August 11, 2020, among the
Borrowers and certain of the Lenders (the “Bridge Credit Agreement” and the credit facility issued thereunder, the
“Bridge Credit Facility”).

         This non-binding indicative term sheet (the “Term Sheet”) sets forth the principal terms of a proposed
restructuring of the Credit Agreements and a proposed new revolving credit facility. This Term Sheet is not intended
to be and should not be construed as an offer, commitment or agreement to enter into an agreement to or to provide
financing. Neither Wells Fargo Bank, National Associate nor any of its affiliates shall have any obligation to
commence or thereafter continue any negotiations to enter into definitive agreement, and no person or entity should
rely on an eventual formation of any agreement.

      THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE NEGOTIATION AND
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND THE
CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
SUCH AGREED DEFINITIVE DOCUMENTS.

 Borrowers:                                  Pennsylvania Real Estate Investment Trust, PREIT Associates, L.P.
                                             and PREIT-RUBIN, Inc. (collectively, the “Borrowers”).

 Guarantors:                                 Each owner of a property listed on Exhibit A, and each other Subsidiary
                                             of Borrower, other than Excluded Subsidiaries (collectively, the
                                             “Guarantors”).

 Lenders:                                    The Lenders under the Credit Agreements.

 Agent:                                      Wells Fargo Bank, National Association, as administrative agent.

 Target Closing Date:                        September 30, 2020.

 Restructured Facilities:                    (i)   A $[150] million first lien senior secured revolving credit facility
                                                   (the “Revolving Facility”), which shall include a $10 Million letter
                                                   of credit sub-facility. Subject to the terms of the Facilities
                                                   documentation, the Borrower may borrow, repay and re-borrow
                                                   amounts under the Revolving Facility;

                                                        Page 1
          Case 20-12737-KBO     Doc 14-3        Filed 11/02/20        Page 47 of 114
                                                                                    Subject to FRE 408
                                                                            Privileged and Confidential
                                                                                Attorney Work Product


                              (ii)   Subject to adjustment as set forth below, a $[600] million first lien
                                     senior secured term loan facility (the “Senior Term Loan Facility”
                                     and, together with the Revolving Facility, the “Senior Facility”).
                                     The Senior Term Loan Facility, to the extent repaid, may not be
                                     re-borrowed; and

                              (iii) Subject to adjustment as set forth below, a [$319] million second
                                    lien secured term loan facility (the “Second Lien Term Loan
                                    Facility”; together with the Senior Term Loan Facility and the
                                    Revolving Facility, the “Facilities”). The Second Lien Term Loan
                                    Facility, to the extent repaid, may not be re-borrowed.

                              The aggregate principal amount of the Senior Term Loan Facility on
                              the closing date will be decreased such that the aggregate principal
                              amount of the Senior Facility (including undrawn commitments under
                              the Revolving Facility) on the closing date does not exceed the lesser
                              of (a) 85% LTV, and (b) a Senior Debt Yield (which, solely for the
                              purposes of determining the aggregate principal amount of the Senior
                              Term Loan Facility on the closing date, shall include undrawn
                              commitments under the Revolving Facility) of 9.00%. Any principal
                              amount by which the Senior Term Loan Facility is decreased (or
                              increased) will result in a corresponding dollar for dollar increase (or
                              decrease) of the Second Lien Term Loan Facility. The foregoing
                              adjustment to the amount of the Senior Term Loan Facility shall be
                              referred to as the “Senior Term Loan Facility Adjustment Mechanism”.

Purpose                       The proceeds of the Senior Term Loan Facility and Second Lien Term
                              Loan Facility will be used to refinance indebtedness under the Credit
                              Agreements.

                              The proceeds of the Revolving Facility will be used (i) to refinance
                              indebtedness under the Bridge Credit Agreement and (ii) for working
                              capital, general corporate purposes and other permitted uses
                              consistent with the Approved Annual Business Plan (defined below);
                              provided, however, that:

                              (a)      No proceeds of the Revolving Facility will be available at any
                                       time that the Borrowers or Guarantors have available
                                       Designated Collateral Proceeds (defined below);

                              (b)      Other than to the limited extent noted below, no proceeds of the
                                       Revolving Facility will be available to fund costs and expenses
                                       of non-Borrowing Base properties including, without limitation,
                                       operating deficiencies, debt service deficiencies or
                                       maintenance capex with respect to such properties; and

                              (c)      An amount equal to $20 Million of the Revolving Facility (the
                                       “Remargin Subfacility”) shall only be available, subject to
                                       Requisite Lender approval, to fund remargin payments in
                                       connection with the refinancing of non-Borrowing Base
                                       Properties.

                              As used herein, “Approved Annual Business Plan” means an annual
                              financial and business plan prepared by the Borrowers for each

                                           Page 2
              Case 20-12737-KBO    Doc 14-3          Filed 11/02/20     Page 48 of 114
                                                                                      Subject to FRE 408
                                                                              Privileged and Confidential
                                                                                  Attorney Work Product

                                  calendar year through the maturity of the Facilities delivered on the
                                  closing date and subject to reasonable approval by Requisite Lenders.
                                  The annual business plan may be updated by the Borrowers within 45
                                  days after the end of any fiscal quarter subject to the reasonable
                                  approval of such update by the administrative agent, and in any event
                                  shall be updated on annual basis within 120 days after the end of each
                                  fiscal year.

Interest Rate Spread:             Senior Facility:            3.50% for LIBOR Loans and 2.50% for
                                                              Base Rate Loans, with a LIBOR Floor of
                                                              0.50%

                                  Second Lien Term Loan:      8.00% for LIBOR Loans and 7.00% for
                                                              Base Rate Loans, with a LIBOR Floor of
                                                              0.50%

                                  The interest rate applicable to the Senior Term Loan Facility will be
                                  increased (or decreased) as a result of the Senior Term Loan Facility
                                  Adjustment Mechanism such that the total debt service on the Senior
                                  Term Loan Facility is the same before and after giving effect to the
                                  Senior Term Loan Facility Adjustment Mechanism.

Interest Payments:                Interest on the Senior Facility will be paid on the last day of each
                                  applicable interest period (rolling 30-day interest periods).

                                  Interest on the Second Lien Term Loan shall be paid in kind (“PIK
                                  Interest”) on the last day of each applicable interest period (rolling 30-
                                  day interest periods) but no longer than quarterly by adding the
                                  accrued and unpaid amount thereof to the principal balance of the
                                  Second Lien Term Loan and then accruing interest on such increased
                                  principal amount.

Unused Fee:                       The Unused Fee Rate shall equal 0.35% if average usage is less than
                                  50% and shall equal 0.25% if average usage is greater than or equal
                                  to 50%.

Collateral:                       The Facilities will be secured by, in each case subject to limitations and
                                  exceptions TBD (i) the same collateral package as currently secures
                                  the Bridge Loan Facility (which includes Liens on all personal property
                                  of the Borrowers and the Guarantors, including deposit account control
                                  agreements, direct and indirect equity interests in entities owning the
                                  real property listed on Exhibit A hereto (collectively, the “Borrowing
                                  Base Properties”), and first-lien mortgages on the Borrowing Base
                                  Properties), and (ii) an additional pledge of direct and indirect
                                  ownership interests in each Borrower and all Subsidiaries and Joint
                                  Ventures of Borrower, to the extent not already pledged, other than to
                                  the extent such pledge is prohibited by secured property level debt
                                  documents or the organizational documents of any Subsidiary or Joint
                                  Venture (collectively, the “Collateral”).

                                  The Senior Facility will be secured by a first lien on the Collateral, and
                                  the Second Lien Term Loan Facility will be secured by a second lien
                                  on the Collateral.



                                             Page 3
              Case 20-12737-KBO       Doc 14-3     Filed 11/02/20        Page 49 of 114
                                                                                       Subject to FRE 408
                                                                               Privileged and Confidential
                                                                                   Attorney Work Product

                                  Additionally, Specified Derivatives Providers will be secured pari pasu
                                  with the Senior Facility, subordinate in the payment waterfall to
                                  payment in full of the obligations under the Senior Facility.

Release of Collateral:            Provided that no Default or Event of Default, or except with respect to
                                  the Existing Sale Agreements (as hereinafter defined), an Event of
                                  Default, then exists, the Borrowers and/or Guarantors will have the
                                  right to have the lien released on portions of the real property Collateral
                                  upon the disposition thereof to an unaffiliated third party on an arms’-
                                  length basis (or, solely in the case of the Woodland Anchor Parcel
                                  described below, the refinancing thereof with an unaffiliated third party
                                  lender on and arms’-length basis) of such real property Collateral
                                  subject to the following release procedures and application of the
                                  proceeds thereof as set forth below:

                                      Existing Sale Agreements. Upon consummation of the sale of
                                       the Collateral properties subject to and in compliance with sale
                                       agreements either (a) in existence as of August 21, 2020 and listed
                                       on Exhibit B, or (b) entered into after August 21, 2020 and prior the
                                       closing date and approved by Administrative Agent (as such
                                       agreements under (a) and (b) may be amended from time to time,
                                       other than to permit a price reduction thereunder in excess of 20%
                                       of the stated purchase price as of August 21, 2020 under each
                                       such agreement or other price reductions approved by
                                       Administrative Agent (as so amended, the “Existing Sale
                                       Agreements”), the net proceeds thereof will be applied in
                                       repayment of the Facilities consistent with the bullet points below,
                                       without being subject to a minimum release price.

                                      Income Producing Properties. Upon consummation of the sale
                                       of any Collateral generating net operating income (each, an
                                       “Income Producing Property”), including without limitation, any of
                                       the Borrowing Base Properties (other than the Required Borrowing
                                       Base Properties which will not be permitted to be sold without
                                       Super Majority Lender consent), 100% of the net proceeds thereof
                                       will be applied in repayment of the Facilities. The sale of any
                                       Income Producing Property will be subject to a minimum release
                                       price equal to the greater of (a) 120% of the allocated amount of
                                       the Senior Facility and (b)100% of the net sales proceeds.
                                       Allocated amounts of the Senior Facility shall be set on or before
                                       the closing date based upon appraised values of the Collateral
                                       properties.

                                       “Required Borrowing Base Properties” shall mean (i) The Mall at
                                       Prince Georges, (ii) Springfield Town Center, (iii) Jacksonville Mall,
                                       (iv) Magnolia Mall, and (v) Capital City Mall.

                                       As used herein, “Requisite Lenders” means (a) Lenders having
                                       more than 50.0% of the aggregate amount of the revolving
                                       commitments and the outstanding term loans of all Lenders, or (b)
                                       if the revolving commitments have been terminated or reduced to
                                       zero, Lenders holding more than 50.0% of the principal amount of
                                       the aggregate outstanding loans and Letter of Credit Liabilities.



                                             Page 4
                 Case 20-12737-KBO              Doc 14-3      Filed 11/02/20       Page 50 of 114
                                                                                                 Subject to FRE 408
                                                                                         Privileged and Confidential
                                                                                             Attorney Work Product

                                                  As used herein, “Super Majority Lenders” means (a) Lenders
                                                  having more than 66 and 2/3% of the aggregate amount of the
                                                  revolving commitments and the outstanding term loans of all
                                                  Lenders, or (b) if the revolving commitments have been terminated
                                                  or reduced to zero, Lenders holding more than 66 and 2/3% of the
                                                  principal amount of the aggregate outstanding loans and Letter of
                                                  Credit Liabilities.

                                                 Non-Income Producing Properties. Upon consummation of the
                                                  sale of any Collateral not generating net operating income (each,
                                                  an “Non-Income Producing Property”), including without limitation,
                                                  out-parcels and other unimproved land constituting either all or a
                                                  portion of a Borrowing Base Property, 70% of the net proceeds
                                                  thereof will be applied in repayment of the Facilities and the
                                                  remaining 30% of such net proceeds thereof to either (a) used to
                                                  repay the Revolving Facility or (b) be retained by the Borrowers
                                                  and/or the Guarantors, as applicable, in a blocked and pledged
                                                  collateral account with Agent (such amounts, “Designated
                                                  Collateral Proceeds”), with any Designated Collateral Proceeds to
                                                  be re-advanced by Agent prior to any further advances under the
                                                  Revolving Facility and used by the Borrowers and/or Guarantors
                                                  solely in accordance with the Approved Annual Business Plan.
                                                  There will be no minimum release price for the sale of Non-Income
                                                  Producing Properties so long as such sale is to an unaffiliated third
                                                  party on an arms’-length basis.

                                                 Woodland Anchor Parcel. In the case of the Woodland Anchor
                                                  parcel only, such parcel shall be released for no consideration in
                                                  order to permit the encumbrance of such parcel in connection with
                                                  and to facilitate a non-recourse refinancing of indebtedness
                                                  secured by the Woodland Mall, but only so long as such
                                                  refinancing includes (a) an extension of the maturity thereof by not
                                                  less than 2 years, (b) covenant waivers for at least 12 months, (c)
                                                  release of repayment recourse to any of the Borrowers or
                                                  Guarantor, and (d) no required principal remargin payment from
                                                  sources other than cash flow of the Woodland Mall.

                                            Any mandatory prepayments required pursuant to the foregoing shall
                                            be applied as follows (the “Proceeds Waterfall”):

                                            (a)     first, to repay the principal of the Senior Term Loan Facility to
                                                    zero, at which time any remaining unfunded commitment1 under
                                                    the Revolving Facility will be cancelled (any such cancelled
                                                    amount, the “Unfunded Revolving Commitment”) and the
                                                    funded amounts under the Revolving Facility shall convert to
                                                    non-revolving term loans (the “Converted Loans”);

                                            (b)     second; to repay the Converted Loans to zero;



         1
           When determining “remaining unfunded commitment,” for these purposes, the Remargin Subfacility shall
only be included in the total commitment amount if its utilization has previously (i.e, before the date of calculation
of the “Unfunded Revolving Commitment”) been approved by the Requisite Lenders, and any outstanding letters of
credit shall be deemed outstanding amounts for the purposes of such calculation.
                                                        Page 5
                Case 20-12737-KBO       Doc 14-3     Filed 11/02/20       Page 51 of 114
                                                                                        Subject to FRE 408
                                                                                Privileged and Confidential
                                                                                    Attorney Work Product

                                    (c)     third, to cash collateralize any issued and outstanding letters of
                                            credit;

                                    (d)     fourth, at Borrower’s election, to fund a blocked and pledged
                                            reserve account with Administrative Agent in an equal to the
                                            amount, if any, of the Unfunded Revolving Commitment, with
                                            such reserve to be available, on a non-revolving basis, for
                                            disbursement on the same basis as Designated Collateral
                                            Proceeds;

                                    (e)     fifth, to cash collateralize any swap exposure of Specified
                                            Derivatives Providers;

                                    (f)     sixth, to repay the principal amount of the Second Lien Term
                                            Loan Facility.

                                    TBD release provisions with respect to to-be-subdivided portions of the
                                    real property Collateral and existing pad sites or out-parcels
                                    generating net operating income.

                                    At all times the Collateral value, determined as of the closing date
                                    based upon the appraisals, shall exceed the amount of the Revolving
                                    Loan Commitment.

                                    Non-real property Collateral may be released in accordance with the
                                    Facilities documentation, subject to the Mandatory Prepayments
                                    provision below.

Commitment Fee:                     0.50% paid at closing and 0.25% paid on the date of any extension of
                                    the maturity, with such amounts payable to each Lender based upon
                                    on the aggregate principal amount of each Lender’s total outstanding
                                    loans under the Facilities and undrawn commitments under the
                                    Revolving Facility.

Maturity:                           Two years, subject to extension as set forth below.

Extension Option:                   One one-year extension at Borrowers’ option, subject to minimum
                                    liquidity of $35,000,000 and a minimum Corporate Debt Yield of 8.0%.

Amortization:                       Senior Term Loan:                 None.

                                    Second Lien Term Loan:            None.

Mandatory Prepayments:              Except with respect to proceeds of Collateral addressed in the
                                    “Release of Collateral” section above, the Facilities will be subject to
                                    the following mandatory prepayment provisions (subject to customary
                                    exceptions and other exceptions to be agreed):

                                         Asset Sales. Upon the sale, lease or other disposition of any
                                          property or other assets by a Borrower or any Guarantor, 70% of
                                          the net proceeds thereof will be applied to repay the Facilities.

                                         Incurrence of Indebtedness. Upon the incurrence by a Borrower
                                          or any Guarantor of any additional indebtedness (excluding
                                          extensions, renewals or refinancings of existing property level
                                                Page 6
             Case 20-12737-KBO       Doc 14-3     Filed 11/02/20        Page 52 of 114
                                                                                      Subject to FRE 408
                                                                              Privileged and Confidential
                                                                                  Attorney Work Product

                                      indebtedness), 100% of the net proceeds thereof will be applied to
                                      repay the Facilities.

                                     Issuance of Equity. Upon the receipt by a Borrower or any
                                      Guarantor of the proceeds of any issuance of equity (including the
                                      issuance of any common or preferred equity), 50% of the net
                                      proceeds thereof will be applied to repay the Facilities.

                                     Insurance Proceeds. Upon receipt by a Borrower or any
                                      Guarantor of any casualty insurance proceeds, unless reinvested
                                      in or used for reconstruction of property constituting Collateral on
                                      terms TBD, 100% of such proceeds will be applied to repay the
                                      Facilities.

                                 Any mandatory prepayments required pursuant to the foregoing shall
                                 be applied in accordance with the Proceeds Waterfall set forth above.
                                 Additionally, to the extent that any Subsidiary of a Borrower or
                                 Guarantor, or any unconsolidated joint venture thereof (to the extent
                                 that a Borrower or Guarantor has the ability to require a distribution
                                 from such joint venture of its portion of such net cash proceeds)
                                 receives net cash proceeds from any of the forgoing capital events, the
                                 portion of such net cash proceeds distributed to a Borrower or any
                                 Guarantor), within three (3) Business Days of such Borrower’s, such
                                 Guarantor’s, such Subsidiary’s or such joint venture’s receipt of such
                                 net cash proceeds, shall similarly be applied towards principal
                                 repayment to the extent required above and in accordance with the
                                 Proceeds Waterfall.

                                 Any portion of any of the foregoing proceeds that are permitted to be
                                 retained by the Borrowers or any Guarantor shall constitute
                                 “Designated Collateral Proceeds” to be held and used as set forth
                                 above, or otherwise applied to repay the Revolving Facility.

Conditions Precedent:                Standard and customary for a real estate secured transaction,
                                      provided, that, as of the date hereof, pre-closing third-party real
                                      property diligence is contemplated to be limited to PZR or other
                                      zoning reports, appraisals, phase I environmental assessments
                                      (with follow-on phase II assessments, if required) and surveys for
                                      the Borrowing Base Properties.
                                     Consent of all Lenders
                                     Delivery of the Approved Annual Business Plan.
                                     Satisfactory resolution of or amendment to the Fashion District
                                      loan.
Representations and              Based substantially upon the Credit Agreements (as adjusted to reflect
Warranties/Covenants/Events of   the terms set forth herein), including:
Default:
                                     compliance with the Financial Covenants set forth below;

                                     restrictions on any additional indebtedness, investments, liens,
                                      affiliate transactions or asset sales or acquisitions, subject in each
                                      case to carve-outs for identified transactions and agreements in
                                      existence on the closing date to be agreed and additional
                                      negotiated baskets, without the prior consent of the Requisite

                                            Page 7
                 Case 20-12737-KBO                Doc 14-3     Filed 11/02/20      Page 53 of 114
                                                                                                 Subject to FRE 408
                                                                                         Privileged and Confidential
                                                                                             Attorney Work Product

                                                   Lenders.

                                                  No restricted payments other than the minimum amount necessary
                                                   to maintain REIT status2, and Borrower shall be obligated to pay
                                                   the maximum amount possible in non-cash consideration.

                                                  Other than with respect to the fashion district asset (with respect
                                                   to which the following limits shall not apply):

                                                   o No more than $75 Million (in the aggregate over the term of the
                                                     Facilities) of the Revolving Facility may be spent on
                                                     maintenance capex, redevelopment costs (including
                                                     repositioning and retenanting costs for dark anchors and other
                                                     tenant spaces); and

                                                   o Up to $25 Million (in the aggregate over the term of the
                                                     Facilities) of such $75 Million may be spent on maintenance
                                                     capex, redevelopment costs (including repositioning and
                                                     retenanting costs for dark anchors and other tenant spaces),
                                                     operating deficiencies or debt service deficiencies to support
                                                     non-Borrowing Base Properties, in each case, plus the amount
                                                     of any cash flow received from non-Guarantors which own the
                                                     applicable non-Borrowing Base properties; and

                                                   o Up to $10 Million (in the aggregate over the term of the
                                                     Facilities) of such $25 Million sub-bucket may be used to
                                                     refinance existing mortgages on non-Borrowing Base
                                                     Properties to the extent contemplated in the then current
                                                     Approved Annual Business Plan.


                                                  Other than in the case of the $10 Million sub sub-bucket set forth
                                                   above, or to the extent Requisite Lenders approve using all or a
                                                   portion of the Remargin Subfacility for such purpose, Borrower and
                                                   Guarantors shall not be permitted to make investments in non-
                                                   Guarantors to refinance existing indebtedness, provided that such
                                                   non-Guarantor may use cash flow from the applicable non-
                                                   Borrowing Base property to fund remargin payments.

Financial Covenants:                              Minimum liquidity of $25,000,000, which liquidity amount shall not
                                                   include any portion of the Remargin Subfacility.

                                                  Anti-cash hoarding of $40,000,000.

                                                  Cash Trap at 8.50% Senior Debt Yield (based on NOI (excluding
                                                   tenant improvement costs and leasing commissions) of properties
                                                   included in the Collateral / Senior Facilities) (which, for the
                                                   purposes of the financial covenants, shall include only drawn
                                                   commitments under the Revolving Facility and outstanding
                                                   amounts under the Senior Term Loan Facility), starting in year 2,
                                                   with an annualization ramp up (i.e., starting with 1 quarter




      2
          Subject to discussions amongst tax professionals.
                                                          Page 8
             Case 20-12737-KBO       Doc 14-3     Filed 11/02/20        Page 54 of 114
                                                                                      Subject to FRE 408
                                                                              Privileged and Confidential
                                                                                  Attorney Work Product

                                      annualized, then 2 quarters annualized, then 3 quarters
                                      annualized, and finally a trailing 12 month test).

                                     Minimum Senior Debt Yield test 7.50% (based on NOI (excluding
                                      tenant improvement costs and leasing commissions) of properties
                                      included in the Collateral / Senior Facilities) starting in year 2 with
                                      an annualization ramp up as set forth above.

                                     Minimum Corporate Debt Yield of 7.25% (based on consolidated
                                      NOI/consolidated total debt) starting in year 2 with an annualization
                                      ramp up as set forth above.

Reporting:                       Consistent with the Credit Agreements, with additional reporting TBD.

Fees and Expenses:               Payment of all reasonable out of pocket fees and expenses of the
                                 Administrative Agent (including Jones Day and FTI fees and
                                 expenses).




                                            Page 9
             Case 20-12737-KBO         Doc 14-3     Filed 11/02/20     Page 55 of 114
                                                                                    Subject to FRE 408
                                                                            Privileged and Confidential
                                                                                Attorney Work Product

                               Exhibit A – Borrowing Base Properties


1.    Plymouth Meeting Mall (excluding Plymouth Commons parcel) – Plymouth Meeting, PA
2.    Springfield Town Center – Springfield, VA
3.    Moorestown Mall – Moorestown, NJ
4.    Exton Square Mall – Exton, PA
5.    Capital City Mall – Camp Hill, PA
6.    Jacksonville Mall – Jacksonville, NC
7.    Magnolia Mall – Florence, SC
8.    Valley Mall – Hagerstown, MD
9.    One Cherry Hill Plaza – Cherry Hill, NJ
10.   Woodland Anchor – Prior Sears Parcel – Grand Rapids, MI
11.   Valleyview Outparcel – Lacrosse, WI
12.   Mall at Prince Georges - Hyattsville, MD




                                              Page 10
             Case 20-12737-KBO           Doc 14-3      Filed 11/02/20      Page 56 of 114
                                                                                         Subject to FRE 408
                                                                                 Privileged and Confidential
                                                                                     Attorney Work Product

                                      Exhibit B –Sale Agreements

                         [SUBJECT TO BORROWER REVIEW AND COMMENT]

1.   Purchase and Sale Agreement between PR Exton Square Property, L.P., as seller and Hanover R.S.
     Limited Partnership, as buyer, dated January 27, 2020, as amended

2.   Purchase and Sale Agreement between PR Plymouth Meeting Associates PC, L.P., PR AEKI Plymouth,
     L.P., PR Plymouth Meeting Limited Partnership, as seller, and Hanover R.S. Limited Partnership, as buyer,
     dated February 10, 2020, as amended

3.   Purchase and Sale Agreement between PR Springfield Town Center LLC, as seller and Hanover R.S.
     Limited Partnership, as buyer, dated February 25, 2020, as amended

4.   Real Estate Purchase and Sale Agreement between PR Prince George’s Plaza, LLC, as seller and
     Avalonbay Communities, Inc., as buyer, dated February 25, 2020, as amended

5.   Purchase and Sale Agreement between WG Park, L.P., as seller, and Bel Canto Asset Growth Fund LLC,
     as buyer, dated February 25, 2020, as amended

6.   Purchase and Sale Agreement between PR Moorestown Anchor – M, LLC and PR Moorestown Anchor –
     L&T, LLC, as seller, and Briad Development, LLC, as buyer, dated September 6, 2019, as amended

7.   Real Estate Purchase and Sale Agreement between PR Woodland Limited Partnership, a seller, and
     Development Link, LLC, as buyer, dated January 31, 2019, as amended

8.   Purchase and Sale Agreement between PR Sunrise Outparcel 2 LLC, as seller, and 2020 Equities, LLC,
     as buyer, dated July 21, 2020, as amended

9.   Contract of the Purchase of Real Property between Moorestown Mall, LLC, as seller, and NRP Properties
     LLC, a buyer, dated August 12, 2020.




                                                 Page 11
                    Case 20-12737-KBO                    Doc 14-3           Filed 11/02/20             Page 57 of 114




                                                       Commercial Real Estate Notices
Appraisal Notices
In connection with an application for credit that is to be secured by a first lien on a “dwelling” (as defined in 12 CFR Section 1002.14(b)(2)),
which is defined as a residential structure that contains one to four family units whether or not that structure is attached to real property,
including but not limited to an individual condominium, cooperative unit, mobile home or other manufactured home, you as an applicant have
a right under 12 CFR Section 1002.14(a), to receive a copy of all written appraisals or other written valuations developed in connection with
the application. The appraisal or valuation must be provided to you promptly upon completion, or the earlier of three business days prior to
consummation of the transaction for closed-end credit, or at account opening for open-end credit. You may waive these timing requirements
and agree to receive a copy of the appraisal or valuation at or before consummation of an extension of credit, except where prohibited by
law, provided such waiver is obtained at least three business days prior to consummation of an extension of credit. If you provide such a
waiver and consummation or an extension of credit does not occur, you must be provided a copy of the appraisal or valuation no later than
30 calendar days after it is determined that consummation will not occur or the extension of credit will not be made. For credit requests
secured by a first lien on a “dwelling”, Wells Fargo may charge you a reasonable fee to reimburse the bank’s costs of appraisals or valuations,
but must timely deliver copies to you whether or not the costs are paid. Wells Fargo may not charge for photocopy, postage, or other costs
incurred in providing a copy of an appraisal or other written valuation to you, and the permitted reasonable fee for appraisal or valuation
costs may not include such copy and/or delivery costs.

In connection with an application for credit that is to be secured by nonresidential real property in California, you have a right under California
Business and Professions Code Section 11423(c) to receive a copy of the written appraisal used in connection with the application, upon
satisfaction of the following conditions precedent: (i) your submittal of a written request for such copy to your Relationship Manager, at the
address where the application was submitted, not more than 90 days after: (a) delivery to you of notice of the action taken on the application,
including a notice of incompleteness; or (b) your withdrawal of the application; and (ii) your payment of all appraisal fees and other costs
incurred in producing the appraisal and all actual copying costs.

USA Patriot Act Customer Identification Program (CIP) Disclosure Notice:
To help the government fight the funding of terrorism and money laundering activities, U. S. Federal law requires financial institutions to
obtain, verify, and record information that identifies all parties defined as a “customer” as well as, in certain cases, individuals or entities who
have control over or are associated with an account. What this means for you: When you open an account or add any additional service for
an institution, we will ask for the entity’s name, address, tax identification number, affiliations and ownership. We may ask to see certified
articles of incorporation or other identifying documents on the entity. Additionally, we may request identifying information on the individuals
or entities that have control over or are associated with an account.

Equal Credit Opportunity Act – Notice (Regulation B)
The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race, color, religion,
national origin, sex, marital status, age (provided the Applicant has the capacity to enter into a binding contract); because all or part of the
applicant's income derives from any public assistance program; or because the applicant has in good faith exercised any right under the
Consumer Credit Protection Act. The federal agency, which administers compliance with this law concerning Wells Fargo Bank, N.A. is the
Consumer Financial Protection Bureau (CFPB), 1700 G Street NW., Washington, DC 20552. http://www.consumerfinance.gov.

Credits Secured by Real Property in Florida - Insurance

The following Statement of Anti-Coercion (Florida Regulations 69B-124.013) is required under Rule 69B-124.002, F.A.C., of the rules and
regulations promulgated by the Chief Financial Officer relative to anti-coercion:

     The Insurance Laws of this state provide that the lender may not require the borrower to take insurance through any particular insurance
     agent or company to protect the mortgaged property.

     The borrower, subject to the rules adopted by the Chief Financial Officer, has the right to have the insurance placed with an insurance
     agent or company of its choice, provided the company meets the requirements of the lender. The lender has the right to designate
     reasonable financial requirements as to the company and the adequacy of the coverage.

     I have read the foregoing statement or the Rules of the Chief Financial Officer relative thereto, and understand my rights and privileges
     and those of the lender relative to the placing of such insurance.

     I have selected the ___ Insurance Agency, or ___ Insurance Company to write the hazard insurance covering property
     located at:

_________________
Name of Borrower

_________________
Name of Borrower

_________________
Date

          For information regarding Wells Fargo’s privacy and security policies, please visit https://www.wellsfargo.com/privacy-security
                                                                    Page 12
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 58 of 114




                       EXHIBIT B

                     Plan Term Sheet




                         Exhibit B
             Case 20-12737-KBO             Doc 14-3      Filed 11/02/20        Page 59 of 114




                      PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

            SUMMARY OF PRINCIPAL TERMS FOR PLAN OF REORGANIZATION

                                               October 7, 2020

This summary of principal terms, together with the exhibits and schedules attached hereto, each as may be
amended, restated, supplemented or otherwise modified from time to time in accordance with the terms
hereof (this “Term Sheet”), dated as of October 7, 2020, sets forth the principal terms of an in-court financial
restructuring (the “In-Court Restructuring”) of the existing funded debt and other obligations of
Pennsylvania Real Estate Investment Trust and certain of its direct and indirect subsidiaries (the “Debtors,”
or, collectively, the “Company”) to be included in definitive documents, including a prepackaged chapter
11 plan of reorganization for the Debtors (the “Plan”) under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) to be filed in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). This Term Sheet is the “Plan Term Sheet” referenced as Exhibit B in that certain
Restructuring Support Agreement, dated as of October 7, 2020 (as the same may be amended, modified or
supplemented, the “Restructuring Support Agreement”), by and among the Company, the Agent and each
Consenting Lender party thereto. Capitalized terms used but not otherwise defined in this Term Sheet shall
have the meanings given to such terms in the Restructuring Support Agreement, including in the Out-of-
Court Restructuring Term Sheet, annexed to the Restructuring Support Agreement as Exhibit A. This Term
Sheet supersedes any proposed summary of terms or conditions regarding the subject matter hereof and
dated prior to the date hereof.

THIS TERM SHEET (AND ITS TERMS) IS CONFIDENTIAL, FOR DISCUSSION PURPOSES ONLY AND
IS NON-BINDING. THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR
A SOLICITATION OF ACCEPTANCES OF ANY CHAPTER 11 PLAN PURSUANT TO SECTION 1125 OF
THE BANKRUPTCY CODE OR OTHERWISE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE
ONLY IN COMPLIANCE WITH ALL APPLICABLE LAW, INCLUDING THE PROVISIONS OF THE
BANKRUPTCY CODE.

THIS TERM SHEET IS THE PRODUCT OF SETTLEMENT DISCUSSIONS AMONG THE PARTIES
THERETO AND, AS SUCH, IS PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE
AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE USE OR
DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS. NOTHING IN THIS TERM SHEET
SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, A
STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED HEREIN IS MADE WITHOUT
PREJUDICE, WITH A FULL RESERVATION OF ALL RIGHTS, REMEDIES, CLAIMS AND DEFENSES
OF EACH PARTY.

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT (A) THIS TERM SHEET DOES NOT
INCLUDE A DESCRIPTION OF ALL OF THE TERMS, CONDITIONS AND OTHER PROVISIONS THAT
ARE TO BE CONTAINED IN THE DEFINITIVE DOCUMENTATION, WHICH REMAIN SUBJECT TO
DISCUSSION, NEGOTIATION AND EXECUTION AND (B) NO DISCUSSION OF THE TERMS SET
FORTH BELOW, NOR ANY EXCHANGE OF COMMENTS CONCERNING SUCH TERMS, BETWEEN
OR AMONG THE PARTIES SHALL CONSTITUTE A CONTRACT AMONG ANY OF THEM UNTIL
DEFINITIVE DOCUMENTATION IS SIGNED BY EACH PARTY AND THE CONDITIONS PRECEDENT
SET FORTH THEREIN ARE SATISFIED OR WAIVED.

FOR THE AVOIDANCE OF DOUBT, NOTHING HEREIN SHALL BIND U.S. BANK NATIONAL
ASSOCIATION IN ITS CAPACITY AS AGENT UNDER THAT CERTAIN LOAN AGREEMENT DATED
APRIL 8, 2016, AS AMENDED, BY AND BETWEEN PR WOODLAND LIMITED PARTNERSHIP, U.S.
BANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, AND CERTAIN LENDERS.
           Case 20-12737-KBO        Doc 14-3        Filed 11/02/20       Page 60 of 114

Confidential Settlement Discussions - Subject to FRE 408


                                          OVERVIEW


 Term               Description

 Restructuring      The In-Court Restructuring will be implemented in accordance with the
 Summary            Restructuring Support Agreement through prepackaged voluntary cases (the
                    “Chapter 11 Cases”) commenced under chapter 11 of the Bankruptcy Code in the
                    Bankruptcy Court. Votes on the Plan will be solicited from the Holders of (i) the
                    Unsecured Credit Facility Claims, (ii) Specified Derivatives Claims and (iii)
                    Derivatives Claims.

                    As reorganized pursuant to the In-Court Restructuring, the Company shall be
                    referred to herein, collectively, as the “Reorganized Company” or “Reorganized
                    Debtors.”

 Bankruptcy Court   The United States Bankruptcy Court for the District of Delaware.

 Debtors            Pennsylvania Real Estate Investment Trust and certain of its direct and indirect
                    subsidiaries, including the borrowers, guarantors and mortgagors, among others,
                    under the Prepetition Credit Agreements and Bridge Credit Agreement as well as
                    in connection with certain Secured Property-Level Debt.

 Funding of the     The Chapter 11 Cases will be financed by either a debtor-in-possession facility
 Chapter 11 Cases   (the “DIP Financing”) provided on market terms, subject to approval by the
                    Bankruptcy Court, or Cash on hand form the proceeds of the Secured Bridge
                    Facility. To the extent the DIP Financing is extended, the DIP Financing shall
                    refinance the Secured Bridge Facility in full and be subject to an agreed-upon
                    DIP budget.

 Debt to Be         As of the date of this Term Sheet, the outstanding secured and unsecured
 Restructured       indebtedness of the Company that will be repaid, restructured or satisfied
                    pursuant to the In-Court Restructuring includes:

                       i.   All claims held by the lenders party to that certain Seven-Year Term Loan
                            Agreement, dated as of January 8, 2014, by and among PREIT, PREIT
                            Associates and PREIT-RUBIN, as Borrowers, each of the financial
                            institutions from time to time party thereto (collectively, the “7-Year TL
                            Lenders”), and Wells Fargo Bank, National Association, as
                            Administrative Agent (the “Agent”) (as amended through the date
                            hereof, the “7-Year TL Agreement”) in the approximate aggregate
                            amount of $[__] million, including claims for all principal amounts
                            outstanding, interest, fees, expenses, costs and other charges arising
                            thereunder (the “7-Year TL Facility Claims”);

                      ii.   All claims held by lenders party to that certain that certain Amended and
                            Restated Credit Agreement, dated as of May 24, 2018, by and among
                            PREIT, PREIT Associates and PREIT-RUBIN, as Borrowers, each of
                            the financial institutions from time to time party thereto (collectively, the
                            “Revolver/TL Lenders” and together with the 7-Year TL Lenders, the


                                                2
           Case 20-12737-KBO        Doc 14-3        Filed 11/02/20      Page 61 of 114

Confidential Settlement Discussions - Subject to FRE 408


 Term               Description

                            “Lenders”) and the Agent (as amended through the date hereof, the
                            “Revolver/TL Credit Agreement, and together with the 7-Year TL
                            Agreement, the “Prepetition Credit Agreements”) in the approximate
                            aggregate amount of $[__] million, including claims for all principal
                            amounts outstanding, interest, fees, expenses, costs and other charges
                            arising thereunder (the “Revolver/TL Credit Facility Claims” and
                            together with the 7-Year TL Facility Claims, the “Unsecured Credit
                            Facility Claims”);

                     iii.   All claims held by the lenders party to that certain Credit Agreement,
                            dated as of August 11, 2020, among the Borrowers and certain of the
                            Lenders (the “Bridge Credit Agreement” and the credit facility issued
                            thereunder, the “Secured Bridge Facility”), in the approximate aggregate
                            amount of $[__] million, derived from, based upon, or secured by the
                            documents ancillary to the Bridge Credit Agreement, including claims
                            for all principal amounts outstanding, interest, fees, expenses, costs and
                            other charges arising thereunder or related thereto (the “Secured Bridge
                            Facility Claims”); and

                      iv.   All claims arising from the Derivatives and Specified Derivatives.

 Effective Date     The date upon which all conditions to the effectiveness of the Plan have been
                    satisfied or waived in accordance with the terms thereof and the Plan becomes
                    effective.

 Reorganized        The capital structure of the Reorganized Company upon the Effective Date will
 Company Capital    consist of the following:
 Structure
                       i.   Subject to and on the terms set forth in the Out-of-Court Restructuring
                            Term Sheet, a $[150] million first lien senior secured revolving credit
                            facility (the “Revolving Exit Facility”), which shall include a $10 million
                            letter of credit sub-facility, to be issued pursuant to the Revolving
                            Facility Documents upon exercise of the Revolving Exit Facility Option;

                      ii.   Subject to and on the terms set forth in the Out-of-Court Restructuring
                            Term Sheet, a $[600] million first lien senior secured term loan facility
                            (the “Senior Term Loan Facility” and together with the Revolving Exit
                            Facility, the “Senior Facilities”) to be issued pursuant to the Senior Term
                            Loan Facility Documents;

                     iii.   Subject to and on the terms set forth in the Out-of-Court Restructuring
                            Term Sheet, a [$319] million second lien secured term loan facility (the
                            “Second Lien Term Loan Facility” and together with the Senior
                            Facilities, the “Secured Facilities”) to be issued pursuant to the Second
                            Lien Term Loan Facility Documents;

                      iv.   Reinstated Secured Property-Level Debt;



                                                3
           Case 20-12737-KBO           Doc 14-3         Filed 11/02/20       Page 62 of 114

Confidential Settlement Discussions - Subject to FRE 408


 Term                 Description

                        v.     Assumed (or reinstated, as the case may be) general unsecured debt
                               payable in the ordinary course of business of the Reorganized Company;

                       vi.     Reinstated Specified Derivatives;

                      vii.     Reinstated Derivatives or, alternatively, incremental loans under the
                               Second Lien Term Loan Facility equal to the termination value of the
                               Derivatives not held by Consenting Lenders and that do not elect to
                               reinstate their swap transactions; and

                      viii.    Reissued Equity in the Reorganized PREIT.

 Collateral for       The Postpetition Secured Facilities will be secured by, in each case subject to
 Postpetition         certain limitations and exceptions to be agreed upon by and among the Parties,
 Secured Facilities   (i) the same collateral package as currently secures the Secured Bridge Facility
                      (which includes liens on all personal property of the Borrowers and the
                      Guarantors, including deposit account control agreements, direct and indirect
                      equity interests in the Borrowing Base Properties, and first-lien mortgages on the
                      Borrowing Base Properties, and (ii) an additional pledge of direct and indirect
                      ownership interests in each Borrower and all Subsidiaries and Joint Ventures of
                      Borrower, to the extent not already pledged, other than to the extent such pledge
                      is prohibited by secured property level debt documents or the organizational
                      documents of any of the Debtors or their subsidiary or joint venture, as the case
                      may be (collectively, the “Collateral”).

                      The Senior Facilities will be secured by a first lien on the Collateral, and the
                      Second Lien Term Loan Facility will be secured by a second lien on the
                      Collateral.

                      Additionally, the obligations under (i) the Derivatives who elected the
                      Derivatives Option and (i) the Specified Derivatives providers will be secured
                      pari pasu with the Senior Facilities, subordinated in the payment waterfall to
                      payment in full of the obligations under the Senior Facilities.

 Revolving Exit       Each Lender under the Prepetition Credit Agreements shall be granted the option
 Facility Option      to commit itself for all, but not less than all, of its full pro rata share (based on its
                      holdings of loans under the Prepetition Credit Agreements) of the Revolving Exit
                      Facility (the “Revolving Exit Facility Option”).

 Derivatives Option   All claims arising from the Derivatives that are not held by the Consenting
                      Lenders) will be given the option to (i) reinstate such Derivatives and be secured
                      pari passu with the Senior Facilities or (ii) terminate the transactions relating to
                      such Derivatives and receive in satisfaction of such Derivatives Claims notes
                      under the Second Lien Term Loan Facility in a principal amount equal to the
                      termination value of such Derivatives. All Specified Derivatives that are held by
                      Consenting Lenders will be reinstated and be secured pari passu with the Senior
                      Facilities.



                                                    4
           Case 20-12737-KBO         Doc 14-3        Filed 11/02/20      Page 63 of 114

Confidential Settlement Discussions - Subject to FRE 408


 Term                Description

 Exit Commitment     0.50% to paid in Cash on the Effective Date based upon the aggregate principal
 Fee:                amount of all Lenders’ total outstanding loans under the Postpetition Secured
                     Facilities and undrawn commitments under the Exit Revolving Facility, with
                     such amounts payable to each Lender that exercises the Revolving Exit Facility
                     Option pro rata based on its share of the Revolving Exit Facility.

 Extension Fee:      0.25% paid in Cash on the date of any extension of the maturity, with such
                     amounts payable to each Lender based on the aggregate principal amount of each
                     Lender’s total outstanding loans under the Postpetition Secured Facilities and
                     undrawn commitments under the Exit Revolving Facility.


                TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN


 Term                Description

 Administrative      Except to the extent that a Holder of an Allowed Administrative Expense Claim
 Claims              agrees to a less favorable treatment, each Holder of an Allowed Administrative
                     Claim against any of the Debtors shall be paid in full in Cash by the Reorganized
                     Company on the later of (i) five (5) business days after the Effective Date and (ii)
                     five (5) business days after such claim is Allowed, provided that Administrative
                     Claims incurred by any Debtor in the ordinary course of such Debtor’s business
                     will be paid in the ordinary course of business by such applicable Debtor,
                     consistent with past practice and in accordance with such applicable terms and
                     conditions relating thereto.

 Professional Fee    Each Holder of an Allowed professional fee claim against any of the Debtors
 Claims              shall be paid in full in Cash by the Reorganized Company on the later of the
                     Effective Date or the date upon which such claim is approved by the Bankruptcy
                     Court.

 DIP Claims          To the extent the DIP Financing was extended to the Debtors, on the Effective
                     Date, all amounts outstanding under the DIP Financing shall (i) be paid in full or
                     (ii) receive such other treatment agreed upon between the Company and the DIP
                     Lenders, which may include assumption by Reorganized Company as part of the
                     Revolving Exit Facility.

 Priority Tax        Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
 Claims              less favorable treatment, each Holder of an Allowed Priority Tax Claim, shall be
                     paid in full in Cash on the later of (i) five (5) business days after the Effective
                     Date, (ii) five (5) business days after the date such Allowed Priority Tax Claim
                     becomes Allowed, and (iii) the date such Allowed Priority Tax Claim is payable
                     under applicable non-bankruptcy law.




                                                 5
           Case 20-12737-KBO          Doc 14-3        Filed 11/02/20      Page 64 of 114

Confidential Settlement Discussions - Subject to FRE 408


 Term                 Description

 Other Priority       Except to the extent that a Holder of an Allowed Other Priority Tax Claim agrees
 Claims               to a less favorable treatment, each Holder of an Allowed Other Priority Claim,
                      including all employee priority claims, against any of the Debtors shall be paid
                      in full in Cash by the Reorganized Company on the later of (i) five (5) business
                      days after the Effective Date and (ii) five (5) business days after the date such
                      claim is Allowed.

 Derivatives Claims   Except to the extent that a Holder of an Allowed Derivatives Claim agrees to a
                      less favorable treatment, on the Effective Date, in full and final satisfaction of
                      such Allowed Derivatives Claim, each Holder (that is not a Consenting Lender)
                      shall elect to either (a) reinstate such Holder’s swap agreement, with such
                      reinstated swap agreement being secured pari passu with the Senior Facilities, or
                      (b) receive the principal amount of loans under the Second Lien Term Loan in an
                      amount equal to the amount of its Allowed Specified Derivatives Claim.

                      Impaired; entitled to vote on the Plan

                      Estimated total: $[___] million

 Specified            Except to the extent that a Holder of an Allowed Specified Derivatives Claim
 Derivatives Claims   agrees to a less favorable treatment, on the Effective Date, each Holder of an
                      Allowed Specified Derivatives Claim (that is a Consenting Lender) shall have
                      such Holder’s swap agreement reinstated and secured pari passu with the Senior
                      Facilities.

                      Impaired; entitled to vote on the Plan

                      Estimated total: $[___] million

 Secured Property-    To the extent that a Debtor in the Chapter 11 Cases is a borrower of Secured
 Level Debt Claims    Property-Level Debt, except to the extent that a Holder of an Allowed Secured
                      Property-Level Debt Claim agrees to a less favorable treatment, such Holder’s
                      Secured Property-Level Debt shall be reinstated to the position, so as to render it
                      unimpaired under the Plan, as of immediately prior to the Petition Date.

                      Unimpaired; conclusively deemed to accept the Plan

                      Estimated total: $[___] million

 Unsecured Credit     On the Effective Date, except to the extent that a Holder of an Allowed
 Facility Claims      Unsecured Credit Facility Claim agrees to a less favorable treatment, in full and
                      final satisfaction of its Allowed Unsecured Credit Facility Claim:

                      (i)     each Holder of an Allowed Unsecured Credit Facility Claim that
                              exercises the Exit Facility Option shall receive:

                                      first, on a dollar-for-dollar basis on account of such Holder’s
                                      Allowed Unsecured Credit Facility Claim its pro rata share



                                                  6
          Case 20-12737-KBO          Doc 14-3         Filed 11/02/20     Page 65 of 114

Confidential Settlement Discussions - Subject to FRE 408


 Term                Description

                                      (calculated based on such Holder’s commitment of loans under
                                      the Revolving Exit Facility) of the principal amount of loans
                                      under the Senior Term Loan Facility; and

                                      second, on a dollar-for-dollar basis on account of such Holder’s
                                      remaining Allowed Unsecured Credit Facility Claim (if any), the
                                      principal amount of loans under the Second Lien Term Loan
                                      Facility in a principal amount equal to such Holder’s remaining
                                      Allowed Unsecured Credit Facility Claim.

                     (ii)    each Holder of an Allowed Unsecured Credit Facility Claim that does
                             not exercise the Revolving Exit Facility Option shall receive on a dollar-
                             for-dollar basis on account of such Holder’s Allowed Unsecured Credit
                             Facility Claim, the principal amount of loans under the Second Lien
                             Term Loan Facility in a principal amount equal to such Holder’s Allowed
                             Unsecured Credit Facility Claim.

                     On the Effective Date, (i) the Prepetition Credit Agreements shall be cancelled
                     and (ii) each Holder of an Allowed Unsecured Credit Facility Claims shall
                     become bound by the Senior Term Loan Facility Documents and/or Second Lien
                     Term Loan Facility Documents (as applicable per the above terms).

                     Impaired; entitled to vote on the Plan

                     The Unsecured Credit Facility Claims shall be Allowed in the amount of
                     $[___].

 General Unsecured   Except to the extent that a Holder of an Allowed General Unsecured Claim agrees
 Claims              to a less favorable treatment, each Holder of an Allowed General Unsecured
                     Claim shall receive, in full and final satisfaction of such Claim payment in full in
                     Cash on (A) the Effective Date or (B) the date due in the ordinary course of
                     business in accordance with the terms and conditions of the particular transaction
                     giving rise to such Allowed General Unsecured Claim.

                     Unimpaired; conclusively deemed to accept the Plan

                     Estimated total: $[__] million

 Intercompany        All Intercompany Claims shall be reinstated, so as to render them unimpaired
 Claims              under the Plan.

                     Unimpaired; conclusively deemed to accept the Plan

 Intercompany        All Intercompany Interests shall be reinstated, so as to render them unimpaired
 Interests           under the Plan.

                     Unimpaired; conclusively deemed to accept the Plan




                                                 7
           Case 20-12737-KBO          Doc 14-3        Filed 11/02/20       Page 66 of 114

Confidential Settlement Discussions - Subject to FRE 408


 Term                 Description

 Existing Equity      On the Effective Date, because all classes senior to the class of the Existing
 Interests            Equity Interests are satisfied in full or assumed or reinstated by the Reorganized
                      Company, or such classes vote to accept the Plan, the Holders of the Allowed
                      Existing Equity Interests will be entitled to receive 100% of the equity in the
                      Reorganized Company on a share-per-share basis.

                      Unimpaired; conclusively deemed to accept the Plan



                               OTHER GENERAL PROVISIONS


 Term                         Description

 Releases/Indemnification     To the fullest extent permitted by applicable law of the Third Circuit, the
 and Exculpation:             Plan shall provide for comprehensive mutual release and exculpation
                              provisions from and for the benefit of the Company Parties, their
                              subsidiaries, the Consenting Lenders, the Agent and each of their
                              respective affiliates, predecessors, successors, assigns, current officers
                              and directors, trustees, principals, equity holders, members, partners,
                              managers, employees (and former officers, directors, agents, and/or
                              employees to the extent such persons served in such roles on or after the
                              Petition Date), agents, financial advisors, attorneys, accountants,
                              investment bankers, consultants, representatives, and other
                              professionals, and such Persons’ respective heirs, executors, estates, and
                              nominees (collectively, the “Released Parties” and each, a “Released
                              Party”), in each case in their capacity as such.

                              On the Effective Date, other than as expressly provided in the Plan or the
                              Confirmation Order, (i) the rights afforded in the Plan and the treatment
                              of all claims and equity interests therein shall be in exchange for and in
                              complete satisfaction, discharge and release of all claims, liens, and
                              equity interests of any nature whatsoever, including any interest accrued
                              on such claims from and after the Petition Date, any of the Debtors’
                              respective assets, property or estates; (ii) subject to the fullest extent
                              allowed by applicable law, the Plan shall bind all persons or entities that
                              hold claims and equity interests notwithstanding whether any such
                              holders failed to vote to accept or reject the Plan or voted to reject the
                              Plan; (iii) all claims against and equity interests in the Debtors shall be
                              satisfied, discharged and released in full, and the Debtors’ liability with
                              respect thereto shall be extinguished completely; and (iv) all entities shall
                              be precluded from asserting against the Debtors, each of their successors
                              and assigns, and each of their respective assets, properties and estates,
                              any other claims or equity interests based upon any documents,
                              instruments or any act or omission, transaction or other activity of any
                              kind or nature that occurred prior to the Effective Date. Without limiting
                              the generality of the foregoing, to the fullest extent possible under


                                                  8
          Case 20-12737-KBO        Doc 14-3         Filed 11/02/20       Page 67 of 114

Confidential Settlement Discussions - Subject to FRE 408


 Term                      Description

                           applicable law, the Confirmation Order shall expressly release each of
                           the Debtors and all of their respective affiliates, and all of their respective
                           officers, directors, shareholders, partners, members, agents and
                           employees from any and all claims or causes of action arising out of, or
                           relating to, any purchase and sale agreement related to any assets
                           previously owned by the Debtors (including, without limitation, any
                           claims relating to alleged errors and/or omissions in the offering
                           materials used to market and sell the assets and any claims related to
                           alleged non-registration or other alleged non-compliance with applicable
                           laws), without regard to whether such claims or causes of action were
                           asserted as of the Petition Date, and notwithstanding whether the holders
                           of such claims or causes of action voted to reject the Plan, provided,
                           however, that any third party releases shall be subject to standard “opt-
                           out” procedures.

                           Notwithstanding anything contained herein to the contrary, the foregoing
                           release does not release (i) any obligations of any party under the Plan or
                           any document, instrument or agreement executed to implement the Plan,
                           (ii) any claims related to any act or omission that is determined in a Final
                           Order to have constituted willful misconduct, gross negligence or actual
                           fraud, (iii) the rights of any current employee of the Debtors under any
                           employment agreement or plan, (iv) the rights of the Debtors with respect
                           to any confidentiality provisions or covenants restricting competition in
                           favor of the Debtors under any employment agreement with a current or
                           former employee of the Debtors, or (v) the rights of Holders of Allowed
                           Claims or Interests to receive distributions under the Plan.

                           The following exculpation provision shall appear in the Plan:

                           Except as otherwise specifically provided in the Plan, no Exculpated
                           Party shall have or incur liability for, and each Exculpated Party is hereby
                           released and exculpated from any Cause of Action for any claim related
                           to any act or omission in connection with, relating to, or arising out of,
                           the Chapter 11 Cases, the formulation, preparation, dissemination,
                           negotiation, or filing of the Restructuring Support Agreement and related
                           prepetition transactions, the Disclosure Statement, the Plan, the plan
                           supplement, or any transaction related to the In-Court Restructuring, any
                           contract, instrument, release or other agreement or document created or
                           entered into before or during the Chapter 11 Cases, including but not
                           limited to the Postpetition Secured Facilities, any preference, fraudulent
                           transfer, or other avoidance claim arising pursuant to chapter 5 of the
                           Bankruptcy Code or other applicable law, the filing of the Chapter 11
                           Cases, the pursuit of confirmation, the pursuit of consummation, the
                           administration and implementation of the Plan, including the issuance of
                           securities pursuant to the Plan, or the distribution of property under the
                           Plan or any other related agreement, except for claims related to any act
                           or omission that is determined in a Final Order to have constituted actual
                           fraud, gross negligence or willful misconduct, but in all respects such


                                                9
           Case 20-12737-KBO               Doc 14-3       Filed 11/02/20     Page 68 of 114

Confidential Settlement Discussions - Subject to FRE 408


 Term                          Description

                               Exculpated Parties shall be entitled to reasonably rely upon the advice of
                               counsel with respect to their duties and responsibilities pursuant to the
                               Plan.

                               The Plan shall include customary discharge and injunction provisions.

 Timing and Milestones         The Debtors shall endeavor to satisfy each of the deadlines set forth
                               below (the “Milestones”):

                                          The Company shall commence Solicitation no later than
                                           October 8, 2020;
                                          The Company Parties shall commence the Chapter 11 Cases ten
                                           (10) calendar days after the commencement of Solicitation (the
                                           “Petition Date”);
                                          The Debtors shall file with the Bankruptcy Court the Plan, the
                                           Disclosure Statement and a motion seeking approval of the
                                           Disclosure Statement and confirmation of the Plan on the
                                           Petition Date;
                                          The interim Financing Orders shall be entered within three (3)
                                           business days following the Petition Date;
                                          The final Financing Orders shall be entered within twenty-eight
                                           (28) calendar days following the Petition Date unless the
                                           Bankruptcy Court has previously entered the Confirmation
                                           Order;
                                          The Bankruptcy Court shall enter the Confirmation Order no
                                           later than thirty (30) days following the Petition Date; and
                                          The Effective Date of the Plan shall occur no later than thirty-
                                           five (35) days following the Petition Date.

 Chapter 5 Causes of           All actions under chapter 5 under the Bankruptcy Code shall be released
 Action                        by the Debtors and shall not vest in the Reorganized Company.

 Conditions to the Effective   The following conditions shall be satisfied or waived by the Debtors, the
 Date                          Requisite Consenting Lenders and the Requisite Consenting Bridge
                               Lenders prior to the Effective Date:

                                  i.       The Restructuring Support Agreement shall have been executed
                                           and shall continue to be in full force and effect through the
                                           Effective Date;
                                 ii.       Each of the In-Court Definitive Documents shall be in form and
                                           substance consistent with the Restructuring Support Agreement
                                           and acceptable to the Debtors, the Requisite Consenting Lenders
                                           and the Requisite Consenting Bridge Lenders (as applicable), as
                                           set forth in the Restructuring Support Agreement;
                                iii.       The Confirmation Order shall have been entered in form and
                                           substance consistent with the Restructuring Support Agreement
                                           and this Term Sheet and acceptable to the Debtors, the Requisite



                                                     10
          Case 20-12737-KBO        Doc 14-3        Filed 11/02/20     Page 69 of 114

Confidential Settlement Discussions - Subject to FRE 408


 Term                      Description

                                   Consenting Lenders and the Requisite Consenting Bridge
                                   Lenders (as applicable), as set forth in the Restructuring Support
                                   Agreement;
                            iv.    There shall be no stay, injunction or appeal in effect with respect
                                   to the Confirmation Order, which such Confirmation Order shall
                                   contain approval of the releases provided for herein;
                             v.    Receipt of all necessary and legally required government
                                   approvals, clearances and consents, if any, under applicable non-
                                   bankruptcy law;
                             vi.   Receipt of all material third-party consents and approvals, if any;
                            vii.   All statutory fees and obligations then due and payable to the
                                   Office of the U.S. Trustee shall have been paid and satisfied;
                           viii.   To the extent invoiced at least one (1) business days before the
                                   Effective Date, all amounts on account of invoiced and unpaid
                                   fees and expenses of professionals retained in the Chapter 11
                                   Cases are paid in full;
                            ix.    The Postpetition Secured Facilities and any related documents
                                   shall have been executed, delivered and be in full force and effect
                                   (with all conditions precedent thereto having been satisfied or
                                   waived (other than the occurrence of the Effective Date or
                                   certification by the Debtors that the Effective Date has
                                   occurred));
                             x.    The Equity Interest contemplated to be issued, reissued and
                                   reinstated, as the case may be, pursuant to the Plan shall have
                                   been so issued;
                            xi.    The Revolving Exit Facility, including all documentation related
                                   thereto, shall be in form and substance satisfactory to the
                                   Consenting Lenders required under the Restructuring Support
                                   Agreement, and shall have been consummated;

                            xii.   Standard and customary for a real estate secured transaction,
                                   provided, that, as of the date hereof, pre-closing third-party real
                                   property diligence is contemplated to be limited to PZR or other
                                   zoning reports, appraisals, phase I environmental assessments
                                   (with follow-on phase II assessments, if required) and surveys
                                   for the Borrowing Base Properties;
                           xiii.   Satisfactory resolution of or amendment to the Fashion District
                                   Facility; and
                           xiv.    Delivery of the Approved Annual Business Plan.




                                              11
           Case 20-12737-KBO       Doc 14-3        Filed 11/02/20      Page 70 of 114

Confidential Settlement Discussions - Subject to FRE 408

          OTHER TERMS RELATED TO THE OPERATIONS AND GOVERNANCE


 Term                      Description


 Governance                It is contemplated that the Reorganized Company’s governance shall
                           remain substantially unchanged after the Petition Date.

 Constituent Documents     The documentation evidencing the corporate governance for each
                           Reorganized Company, including trust agreements, indentures, charters,
                           bylaws, limited liability company agreements, shareholder agreements,
                           and/or other organizational documents of each Debtor shall be amended
                           to the extended necessary to effectuate the terms of the In-Court
                           Restructuring, consistent with the terms of the Restructuring Support
                           Agreement, this Term Sheet and the Plan (the “Amended Organizational
                           Documents”). The Amended Organizational Documents will become
                           effective as of the Effective Date.

 Business Operations       It is contemplated that the business operations of the Reorganized
                           Company shall be substantially unchanged after the Effective Date.

 Vesting of Assets         On the Effective Date, pursuant to section 1141(b)-(c) of the Bankruptcy
                           Code, all operating assets of the Company will vest in the Reorganized
                           Company free and clear of all liens, Claims, and encumbrances, except
                           as otherwise provided by the Plan.

 Assumption of Executory   As of and subject to the occurrence of the Effective Date and the payment
 Contracts and Unexpired   of any applicable Cure Amount, all executory contracts and unexpired
 Leases                    leases to which any of the Debtors are parties shall be deemed assumed,
                           unless such contract or lease previously expired or terminated pursuant
                           to its own terms or by agreement of the parties thereto.

 Employees; Employee       Unless otherwise determined by the Reorganized Company, all current
 Compensation and          employees of the Debtors will be employed by the Reorganized
 Benefits Programs         Company upon the Effective Date.

                           All employment agreements and severance policies, and all employment,
                           compensation and benefit plans, policies, and programs of the Company
                           applicable to any of its employees and retirees, including, without
                           limitation, all workers’ compensation programs, savings plans,
                           retirement plans, deferred compensation plans, SERP plans, healthcare
                           plans, disability plans, severance benefit plans, incentive plans, life and
                           accidental death and dismemberment insurance plans, shall be assumed
                           by or transferred to the Reorganized Company, as applicable, as of the
                           Effective Date.

 Tax Structure             As reasonably determined by the Company Parties, upon emergence
                           from the Chapter 11 Cases, the Reorganized Company shall be structured
                           as a real estate investment trust and the In-Court Restructuring shall,
                           subject to the terms and conditions of the Restructuring Support



                                              12
            Case 20-12737-KBO          Doc 14-3        Filed 11/02/20      Page 71 of 114

Confidential Settlement Discussions - Subject to FRE 408

                               Agreement, be structured to achieve a tax-efficient structure, in a manner
                               reasonably acceptable to the Company Parties.

 D&O Liability Insurance
                               The obligations of each of the Company Parties pursuant to its certificate
 Policies, Tail Policies and
                               of incorporation, bylaws, trust indentures or other agreements to
 Indemnifications
                               indemnify the current officers, directors, agents, and/or employees (and
                               former officers, directors, agents, and/or employees to the extent such
                               persons served in such roles on or after the Petition Date) with respect to
                               all present and future actions, suits, and proceedings against the Company
                               Parties, or such directors, officers, agents, and/or employees, based upon
                               any act or omission relating to the Company Parties (collectively, the
                               “Company Indemnity Obligations”), will not be released, waived
                               discharged or impaired by the consummation of the In-Court
                               Restructuring and, instead, will be assumed and shall become obligations
                               of the Reorganized Company; provided, that the Reorganized Company
                               shall not indemnify officers, directors, members or managers, as
                               applicable, of the Company Parties for any claims or causes of action
                               arising out of or relating to any act or omission that is a criminal act or
                               constitutes intentional fraud, gross negligence, or willful misconduct as
                               determined by final order of a court of competent jurisdiction.

                        TERMS RELATED TO THE SEC REGISTRATION


 Term                          Description


 Exemption from SEC            The issuance of all securities in connection with the Plan will be exempt
 Registration                  from registration with the U.S. Securities and Exchange Commission
                               (the “SEC”) under section 1145 of the Bankruptcy Code.

 SEC Reporting and Stock       Upon emergence from the Chapter 11 Cases, the Reissued Equity shall
 Exchange Listing              be listed or relisted, as the case may be, on the New York Stock Exchange
                               (“NYSE”) or National Association of Securities Dealers Automated
                               Quotations (“NASDAQ”), either by retaining or succeeding to the
                               Company’s existing listing or otherwise, so long as the Company is able
                               to satisfy the initial listing requirements, or such alternative exchange as
                               the Company Parties reasonably determine if the Company is not able to
                               satisfy the initial listing requirements of the NYSE or NASDAQ.

 Registration Rights           To the extent applicable, shall be determined in accordance with the
                               applicable law and regulations and new governance documents.




                                   ADDITIONAL DEFINITIONS




                                                  13
           Case 20-12737-KBO       Doc 14-3         Filed 11/02/20      Page 72 of 114

Confidential Settlement Discussions - Subject to FRE 408



 Term                      Description

 Administrative Expense    Means any right to payment constituting a cost or expense of
 Claim                     administration incurred during the Chapter 11 Cases of a kind specified
                           under section 503(b) of the Bankruptcy Code and entitled to priority
                           under sections 507(a)(2), 507(b) or 1114(e)(2) of the Bankruptcy Code,
                           including, without limitation, (a) the actual and necessary costs and
                           expenses incurred after the Petition Date and through the Effective Date
                           of preserving the Estates and operating the businesses of the Debtors
                           other than (a) the Professional Fee Claims and (b) the DIP Claims.

 Allowed                   With reference to any Claim or Interest, (i) any Claim or Interest arising
                           on or before the Effective Date (a) as to which no objection to allowance
                           has been interposed within the time period set forth in the Plan or (b) as
                           to which any objection has been determined by a Final Order of the
                           Bankruptcy Court to the extent such objection is determined in favor of
                           the respective holder, (ii) any Claim or Interest as to which the liability
                           of the Debtors and the amount thereof are determined by a Final Order
                           of a court of competent jurisdiction other than the Bankruptcy Court, or
                           (iii) any Claim or Interest expressly allowed under the Plan; provided,
                           however, that notwithstanding the foregoing, the Reorganized Company
                           will retain all claims and defenses with respect to Allowed Claims that
                           are reinstated or otherwise unimpaired pursuant to the Plan.

 Cash                      Legal tender of the United States of America.

 Causes of Action          Any action, claim, cross-claim, third-party claim, cause of action,
                           controversy, dispute, demand, right, lien, indemnity, contribution,
                           guaranty, suit, obligation, liability, loss, debt, fee or expense, damage,
                           interest, judgment, cost, account, defense, remedy, offset, power,
                           privilege, proceeding, license, and franchise of any kind or character
                           whatsoever, known, unknown, foreseen or unforeseen, existing or
                           hereafter arising, contingent or non-contingent, matured or unmatured,
                           suspected or unsuspected, liquidated or unliquidated, disputed or
                           undisputed, secured or unsecured, assertable directly or derivatively
                           (including any alter ego theories), whether arising before, on, or after the
                           Petition Date, in contract or in tort, in law or in equity or pursuant to any
                           other theory of law (including under any state or federal securities laws).
                           For the avoidance of doubt, Cause of Action also includes (i) any right
                           of setoff, counterclaim, or recoupment and any claim for breach of
                           contract or for breach of duties imposed by law or in equity, (ii) the right
                           to object to Claims or Interests, (iii) any claim pursuant to section 362 or
                           chapter 5 of the Bankruptcy Code, (iv) any claim or defense including
                           fraud, mistake, duress, and usury and any other defenses set forth in
                           section 558 of the Bankruptcy Code, and (v) any state law fraudulent
                           transfer claim.
 Derivatives               Those certain swap agreements entered into by and between a swap
                           participant who is not a Consenting Lender, on the one hand, and the
                           Debtors, on the other hand.



                                               14
             Case 20-12737-KBO       Doc 14-3        Filed 11/02/20      Page 73 of 114

Confidential Settlement Discussions - Subject to FRE 408



 Entity                      An “entity” as defined in section 101(15) of the Bankruptcy Code.

 Estate(s)                   Individually or collectively, the estate or estates of the Debtors created
                             under section 541 of the Bankruptcy Code.

 Exculpated Parties          Collectively, (i) the Debtors, (ii) the Reorganized Company, (iii) the
                             Consenting Lenders, (iv) to the extent approved by the Bankruptcy
                             Court, (A) the Agent under the Credit Facilities, (B) the Agent under the
                             Secured Bridge Facility, (C) the Agent under the DIP Financing, (D) the
                             lenders under the DIP Financing, and (v) with respect to each of the
                             foregoing in clauses (i) through (iv), their respective predecessors,
                             successors, assigns, subsidiaries, affiliates, current and former officers
                             and directors, trustee, principals, equity holders, members, partners,
                             managers, employees, agents, advisory board members, financial
                             advisors, attorneys, accountants, investment bankers, consultants,
                             representatives, management companies, fund advisors, and other
                             professionals, and such Person’s respective heirs, executors, estates, and
                             nominees, in each case in their capacity as such.

 Existing Equity Interests   Any Interest in PREIT held immediately prior to the Petition Date.

 Fashion District Facility   That certain prepetition senior term loan facility in the aggregate
                             principal amount of $350 million extended to PM Gallery LP as the
                             borrower on the terms of and pursuant to the Term Loan Agreement,
                             dated as of January 22, 2018 (as subsequently amended and modified).

 Final Order                 An order or judgment of a court of competent jurisdiction that has been
                             entered on the docket maintained by the clerk of such court, which has
                             not been reversed, vacated or stayed and as to which (i) the time to
                             appeal, petition for certiorari, or move for a new trial, reargument, or
                             rehearing has expired and as to which no appeal, petition for certiorari
                             or other proceedings for a new trial, reargument or rehearing shall then
                             be pending, or (ii) if an appeal, writ of certiorari, new trial, reargument
                             or rehearing thereof has been sought, such order or judgment shall have
                             been affirmed by the highest court to which such order was appealed, or
                             certiorari shall have been denied, or a new trial, reargument or rehearing
                             shall have been denied or resulted in no modification.

 General Unsecured Claim     Any Claim against the Company that is not an Unsecured Credit Facility
                             Claim, an Intercompany Claim or a Claim that is secured, subordinated
                             or entitled to priority under the Bankruptcy Code.

 Holder                      Any Entity that is the legal and/or beneficial owner of a Claim as of the
                             applicable date of determination.

 Intercompany Claim          Any Claim against any of the Company’s entities held by another of the
                             Company’s entities.

 Intercompany Interest       An Interest in any of the Company’s direct or indirect subsidiaries held



                                                15
           Case 20-12737-KBO       Doc 14-3         Filed 11/02/20      Page 74 of 114

Confidential Settlement Discussions - Subject to FRE 408

                           by another of the Company’s entities or an Interest in the Company held
                           by an affiliate of the Company, other than the Existing Equity Interest.

 Other Priority Claim      Means any Claim other than an Administrative Expense Claim or a
                           Priority Tax Claim, entitled to priority in payment as specified in section
                           507(a) of the Bankruptcy Code.

 Other Secured Claim       Means a secured Claim, other than (i) an Administrative Expense Claim,
                           (ii) a DIP Claim, to the extent the DIP Facility is provided, (iii) a Priority
                           Tax Claim, (iv) a Secured Bridge Facility Claim, (v) a Specified
                           Derivatives Claim, (vi) a Derivatives Claim and (vii) a Secured Property-
                           Level Debt Claim.

 Priority Tax Claim        Means any secured or unsecured Claim of a governmental unit of the
                           kind entitled to priority in payment as specified in sections 502(i) and
                           507(a)(8) of the Bankruptcy Code.

 Reissued Equity           That certain number of shares (common and preferred) in the capital of
                           PREIT, as the Reorganized Debtor, authorized pursuant to the Plan that
                           shall be initially issued and outstanding or reinstated pursuant to the
                           Plan as of the Effective Date, in accordance with the applicable law.

 Secured Property- Level   Certain project-level secured indebtedness of the Debtors, as
 Debt                      memorialized in applicable loan agreements, guarantees, mortgages,
                           deeds of trust, assignments of rents, liens or other security and related
                           documents (including any amendments, restatements, supplements or
                           modifications of any of the foregoing) related to or executed in
                           connection with such secured property-level debt, as may be amended,
                           restated, supplemented or otherwise modified from time to time, the
                           acceleration of which or defaults related thereto may be triggered upon
                           the bankruptcy filing of any of the Debtors. For the avoidance of doubt,
                           the term “Secured Property-Level Debt” shall include any guaranty
                           given by PREIT Associates, or any other Debtor, in connection with any
                           Secured Property-Level Debt.

 Specified Derivatives     Those certain swap agreements entered into by and between any of the
                           applicable Consenting Lenders as swap participants, on the one hand,
                           and the Debtors, on the other hand.




                                               16
           Case 20-12737-KBO         Doc 14-3     Filed 11/02/20     Page 75 of 114




                                          EXHIBIT C

          FORM OF JOINDER AGREEMENT FOR CONSENTING LENDERS

       This Joinder Agreement to the Restructuring Support Agreement, dated as of [●] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”), by and
among the Company, the Agent and the Consenting Lenders is executed and delivered by [●] (the
“Joining Party”) as of [●]. Each capitalized term used herein but not otherwise defined shall have
the meaning set forth in the Agreement.

        1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement, a copy of which is attached to this Joinder Agreement as Annex I (as the
same has been or may be hereafter amended, restated or otherwise modified from time to time in
accordance with the provisions thereof). The Joining Party shall hereafter be deemed to be a
“Consenting Lender” and a “Party” for all purposes under the Agreement and with respect to any
and all Claims held by such Joining Party.

       2. Representations and Warranties. With respect to the aggregate principal amount of
Indebtedness set forth below its name on the signature page hereto, the Joining Party hereby makes
the representations and warranties of the Consenting Lenders set forth in Section 7 of the
Agreement to each other Party to the Agreement.

       3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to any conflict of laws
provisions which would require the application of the law of any other jurisdiction.

                                   [Signature Page Follows]




                                            Exhibit C
          Case 20-12737-KBO       Doc 14-3     Filed 11/02/20   Page 76 of 114




        IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as of
the date first written above.

CONSENTING LENDER



By:    _________________________
Name: _________________________
Title: _________________________


Principal Amount of Indebtedness: $______________

Principal Amount of Bridge Facility Indebtedness: $______________


Notice Address:
____________________________
____________________________
____________________________
Attention: ____________________________
Email: ____________________________


                                         Acknowledged:

                                         [__________________________]



                                         By:     _________________________

                                         Name: _________________________
                                         Title: _________________________




                                         Exhibit C
           Case 20-12737-KBO        Doc 14-3     Filed 11/02/20    Page 77 of 114




   AMENDMENT AND WAIVER TO RESTRUCTURING SUPPORT AGREEMENT

        This amendment and waiver, dated as of October 16, 2020 (as may be amended,
supplemented, amended and restated or otherwise modified from time to time in accordance with
the terms hereof, this “Amendment and Waiver”) to that certain Restructuring Support
Agreement dated as of October 7, 2020 (together with all exhibits, schedules and attachments
thereto, and as may be further amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the terms thereof, the “Restructuring Support
Agreement”), is entered into by and among (i) the Company Parties, (ii) the Requisite
Consenting Lenders and (iii) the Requisite Consenting Bridge Lenders. Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms in the
Restructuring Support Agreement.

     WHEREAS, pursuant to Section 4(b) of the Restructuring Support Agreement, the
Company agreed to commence Solicitation no later than October 8, 2020; and

       WHEREAS, Solicitation was commenced on October 9, 2020; and

        WHEREAS, the failure to commence Solicitation by 11:59 p.m. (prevailing Eastern
Time) on October 8, 2020, to the extent not waived by the Requisite Consenting Lenders and
Requisite Consenting Bridge Lenders, results in a Lender Termination Event pursuant to Section
5(b)(vii)(1) of the Restructuring Support Agreement (the “Identified Termination Event”); and

        WHEREAS, the Parties have agreed to enter into a waiver of the Identified Termination
Event pursuant to which each of the Requisite Consenting Lenders and Requisite Consenting
Bridge Lenders shall waive the Identified Termination Event, subject to the conditions contained
herein; and

       WHEREAS, the Company Parties have requested that the applicable Consenting
Lenders consent to the Company’s use of cash collateral securing the Bridge Indebtedness during
the course of the Chapter 11 Cases, if such cases are commenced; and

       WHEREAS, pursuant to Section 9 of the Restructuring Support Agreement, except as
otherwise expressly provided for therein, the Restructuring Support Agreement may be modified,
amended, or supplemented in a writing signed by the Company Parties, the Requisite Consenting
Lenders and the Requisite Consenting Bridge Lenders; and

       WHEREAS, on October 16, 2020, in accordance with the terms and conditions of
Section 9 of the Restructuring Support Agreement, the Company Parties, the Requisite
Consenting Lenders and the Requisite Consenting Bridge Lenders agreed to amend the
Restructuring Support Agreement as set forth herein;

        NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:
            Case 20-12737-KBO        Doc 14-3       Filed 11/02/20    Page 78 of 114




       1.     Amendments to the Restructuring Support Agreement.

             (a)    The definition of “Financing Order” in Section 1(m) of the Restructuring
Support Agreement shall hereby be amended and restated in its entirety to read as follows:

       ““Financing Order” means, (i) to the extent a debtor-in-possession financing is
       sought, (A) an interim order of the Bankruptcy Court authorizing the Company to
       enter into a debtor-in-, possession financing facility on an interim basis, which
       shall be in form and substance acceptable to the agent and lenders under the
       debtor-in-possession financing facility and (B) the final order of the Bankruptcy
       Court authorizing the Company to enter into the a debtor-in-possession financing
       facility, which shall be in form and substance acceptable to the agent and lenders
       under the debtor-in-possession financing facility and (ii) to the extent a debtor-in-
       possession financing is not sought at the outset of the Chapter 11 Cases, (Y) an
       interim order of the Bankruptcy Court authorizing the Company to use cash
       collateral securing Bridge Indebtedness on an interim basis, which shall be in
       form and substance acceptable to the Agent and Requisite Consenting Bridge
       Lenders and (Z) the final order of the Bankruptcy Court authorizing the Company
       to use cash collateral securing Bridge Indebtedness on a final basis, which shall be
       in form and substance acceptable to the Agent and Requisite Consenting Bridge
       Lenders.”

              (b)    The definition of “In-Court Definitive Documents” in Section 1(n) of the
Restructuring Support Agreement shall hereby be amended and restated in its entirety to read as
follows:

       ““In-Court Definitive Documents” means, if the Plan Transactions are being
       pursued, (i) the Plan (including any ballots, supplements, or other material
       documents directly relating thereto not specified herein), (ii) the Disclosure
       Statement, (iii) any Financing Orders, (iv) the motion seeking approval of the
       Financing Orders, (v) the Confirmation Order, (vi) the Exit Facility Documents,
       (vii) the Senior Term Loan Facility Documents, (viii) the Second Lien Term Loan
       Facility Documents and (ix) all first day pleadings or papers, in each of case (i),
       (ii), (iii), (iv), (v) and (ix), which are satisfactory in form and substance to the
       Requisite Consenting Lenders and the Requisite Consenting Bridge Lenders, and
       in each of case (vi), (vii) and (xiii), which are satisfactory in form and substance
       the Consenting Lenders holding at least two-thirds of the aggregate principal
       amount outstanding of the Indebtedness held by all Consenting Lenders and the
       Requisite Consenting Bridge Lenders.”




                                                2
            Case 20-12737-KBO          Doc 14-3       Filed 11/02/20    Page 79 of 114




        2.     Waiver. Notwithstanding anything in the Restructuring Support Agreement to the
contrary, but subject to the terms hereof, each of the Consenting Lenders party to this
Amendment and Waiver hereby waives the Identified Termination Event; provided that, in the
event the Plan Transactions are pursued, the Company Parties shall be required to commence the
Chapter 11 Cases on or before October 18, 2020.

        3.     Agreement to be Bound. Each of the Parties hereby agrees to be bound by all of
the terms of the Restructuring Support Agreement not inconsistent with the terms hereof.

        4.      Representation and Warranties. The Company Parties each hereby represent and
warrant to the Consenting Lenders that as of the Effective Date (as defined below) (a) there
exists no Lender Termination Event or Company Termination Event under Section 5(b) or 5(c)
of the Restructuring Support Agreement other than the Identified Termination Event and (b)
neither the execution, delivery or performance by the Company of this Amendment and Waiver,
nor compliance by it with the terms and provisions hereof (i) will contravene in any material
respect with any provision of any law, statute, rule or regulation or any order, writ, injunction or
decree of any court of government authority or (ii) will violate any provision of the certificate of
articles of incorporation, certificate or formation, limited liability company agreement or by-laws
(or equivalent constitutional, organizational and/or formation documents), as applicable, of any
Company Party.

        5.        Effective Date. This Amendment and Waiver shall not become effective until the
date of satisfaction of the following conditions (the “Effective Date”):

             (a)    The Company Parties and the Consenting Lenders constituting Requisite
Consenting Lenders and Requisite Consenting Bridge Lenders have duly executed counterparts
to this Amendment and Waiver.

                (b)    All representations and warranties of the Company Parties contained
herein shall be true and correct as of the Effective Date.

        6.     Reservation of Rights. The waiver set forth in Section 2 shall be limited
precisely as written and relate solely to the Identified Termination Event and nothing in this
Amendment and Waiver shall be deemed to prejudice any right or remedy that the Consenting
Lenders or the Agent may now have (except to the extent of the express waiver set forth herein)
or may have in the future under or in connection with the Restructuring Support Agreement or
any instrument or agreement referred to therein. Upon termination of this Amendment and
Waiver, the Consenting Lenders and the Agent shall be entitled to immediately take any and all
actions and remedies under the Restructuring Support Agreement and applicable law in respect
of any Lender Termination Events then existing.

       7.      Miscellaneous.

                (a)    Except as expressly provided herein, this Amendment and Waiver shall
not, by implication or otherwise, alter, modify, amend or in any way affect any of the
obligations, covenants or rights contained in the Restructuring Support Agreement, all of which
are ratified and confirmed in all respects by the Parties and shall continue in full force and effect.
                                                  3
           Case 20-12737-KBO          Doc 14-3       Filed 11/02/20    Page 80 of 114




           (b)  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION
(EXCEPT TO THE EXTENT IT MAY BE PREEMPTED BY THE BANKRUPTCY CODE).

                (c)     This Amendment, together with the Restructuring Support Agreement and
all exhibits thereto, constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings among the Parties with
respect to such subject matter. Each reference to the Restructuring Support Agreement hereafter
made in any document, agreement, instrument, filing, pleading, notice or communication shall
mean and be a reference to the Restructuring Support Agreement as amended and modified
hereby.

             (d)    In the event the terms and conditions as set forth in the Restructuring
Support Agreement and this Amendment and Waiver are inconsistent, the terms and conditions
of this Amendment and Waiver shall control.

               (e)    This Amendment and Waiver may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute the same instrument.
Delivery of a copy of this Amendment and Waiver bearing an original signature by electronic
transmission shall have the same effect as physical delivery of the paper document bearing the
original signature.

                 (f)    If any term, condition or other provision of this Amendment and Waiver is
invalid, illegal or incapable of being enforced by any rule of law or public policy, all other terms,
conditions and provisions of this Amendment and Waiver shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions contemplated hereby is
not affected in a manner adverse to any Party. Upon such determination that any term, condition
or other provision is invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Amendment and Waiver so as to effect the original intent of the Parties
as closely as possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.

                          [Remainder of Page Intentionally Left Blank]




                                                 4
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 81 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 82 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 83 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 84 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 85 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 86 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 87 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 88 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 89 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 90 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 91 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 92 of 114
          Case 20-12737-KBO       Doc 14-3     Filed 11/02/20     Page 93 of 114




CONSENTING LENDER

ASSOCIATED BANK, NATIONAL ASSOCIATION



By:                  _________________
Name: Adam Harding_________________
Title: Vice President_________________


Notice Address:

Associated Bank
45 South 7th Street, Suite 2900
Minneapolis, MN 55402
Attention: Adam Harding
Email: adam.harding@associatedbank.com




                     Signature Page to Restructuring Support Agreement
          Case 20-12737-KBO         Doc 14-3     Filed 11/02/20     Page 94 of 114




CONSENTING LENDER

CITIBANK, N.A.


By:    ____________________________
Name: Christopher J. Albano
Title: Authorized Signatory


Notice Address: 388 Greenwich St., 10th Floor, New York, NY 10013




Attention: Paul Giarratano
Email: paul.giarratano@citi.com




                       Signature Page to Restructuring Support Agreement
           Case 20-12737-KBO         Doc 14-3     Filed 11/02/20     Page 95 of 114




                              SECOND AMENDMENT TO
                        RESTRUCTURING SUPPORT AGREEMENT

        This amendment, dated as of October 23, 2020 (as may be amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with the terms
hereof, this “Second Amendment”) to that certain Restructuring Support Agreement dated as of
October 7, 2020 (together with all exhibits, schedules and attachments thereto, and as may be
further amended, supplemented, amended and restated or otherwise modified from time to time
in accordance with the terms thereof, the “Restructuring Support Agreement”), is entered into by
and among (i) the Company Parties, (ii) the Requisite Consenting Lenders and (iii) the Requisite
Consenting Bridge Lenders. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Restructuring Support Agreement.

       WHEREAS, on October 16, 2020, the Company Parties, the Requisite Consenting
Lenders and the Requisite Consenting Bridge Lenders executed that certain Amendment to
Restructuring Support Agreement (the “First Amendment”);

       WHEREAS, pursuant to Paragraph 2 of the First Amendment, in the event the Plan
Transactions are pursued, the Company Parties agreed to commence the Chapter 11 Cases on or
before October 18, 2020; and

       WHEREAS, on October 19, 2020, certain Consenting Lenders transmitted a Notice of
Default; Reservation of Rights letter to the Company, alleging that the Company Parties’ failure
to commence the Chapter 11 Cases breached the obligations under the Restructuring Support
Agreement (the “Alleged RSA Breach”);

       WHEREAS, the Company Parties dispute that any such RSA Breach has occurred;

        WHEREAS, the Parties have agreed to enter into a limited tolling of the Alleged RSA
Breach pursuant to which each of the Requisite Consenting Lenders and Requisite Consenting
Bridge Lenders shall not exercise remedies relating to the Alleged RSA Breach, to the extent
valid, subject to the conditions contained herein; it being understood that, except as provided in
this Second Amendment, all rights and defenses of the Requisite Consenting Lenders, the
Requisite Consenting Bridge Lenders and the Company Parties are preserved; and

       WHEREAS, pursuant to Section 9 of the Restructuring Support Agreement, except as
otherwise expressly provided for therein, the Restructuring Support Agreement may be modified,
amended, or supplemented in a writing signed by the Company Parties, the Requisite Consenting
Lenders and the Requisite Consenting Bridge Lenders; and

       WHEREAS, on October 23, 2020, in accordance with the terms and conditions of
Section 9 of the Restructuring Support Agreement, the Company Parties, the Requisite
Consenting Lenders and the Requisite Consenting Bridge Lenders agreed to amend the
Restructuring Support Agreement as set forth herein;

      NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the receipt and
           Case 20-12737-KBO         Doc 14-3       Filed 11/02/20       Page 96 of 114




sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

        1.    Amendments to the Restructuring Support Agreement. Subject to (i) all
Consenting Lenders becoming party to this Second Amendment, and (ii) each of Strategic Value
Dislocation Master Fund LP, Strategic Value Master Fund, Ltd., Strategic Value Special
Situations Master Fund IV, L.P. executing a Joinder Agreement to the Restructuring Support
Agreement:

              (a)   The section entitled “Extension Option” on page 6 of the Out-of-Court
Restructuring Term Sheet annexed as Exhibit A to the Restructuring Support Agreement shall
hereby be amended and restated in its entirety to read as follows:

              Extension Option:         One one-year extension at Borrowers’ option, subject
                                        to (i) minimum liquidity of $35,000,000, (ii)
                                        minimum Corporate Debt Yield of 8.0%, and (iii)
                                        maximum LTV of 105% for Borrowing Base
                                        Properties to the drawn Facilities (Senior Facility and
                                        Second Lien Term Loan Facility), as determined by
                                        an appraisal.




               (b)   The section entitled “Financial Covenants” on page 8-9 of the Out-of-
Court Restructuring Term Sheet annexed as Exhibit A to the Restructuring Support Agreement
shall hereby be amended and restated in its entirety to read as follows:

              Financial Covenants:              Minimum liquidity of $25,000,000, which
                                                 liquidity amount shall not include any
                                                 portion of the Remargin Subfacility.

                                                Anti-cash hoarding of $40,000,000

                                                Cash Trap at 8.50% Senior Debt Yield
                                                 (based    on     NOI     (excluding     tenant
                                                 improvement costs and leasing commissions)
                                                 of properties included in the Collateral /
                                                 Senior Facilities) (which, for the purposes of
                                                 the financial covenants, shall include only
                                                 drawn commitments under the Revolving
                                                 Facility and outstanding amounts under the
                                                 Senior Term Loan Facility), starting in Q2
                                                 2021, with an annualization ramp (i.e.,
                                                 starting with 1 quarter annualized, then 2
                                                 quarters annualized, then 3 quarters
                                                 annualized, and finally a trailing 12 month
                                                 test).

                                                Minimum Senior Debt Yield test 8.0%
                                                 (based   on     NOI    (excluding   tenant
                                                 improvement costs and leasing commissions)
                                                 of properties included in the Collateral /
                                                2
           Case 20-12737-KBO          Doc 14-3     Filed 11/02/20         Page 97 of 114



                                                  Senior Facilities) starting in Q2 2021 with an
                                                  annualization ramp up as set forth above.

                                                 Minimum Corporate Debt Yield of 6.50%
                                                  (based on total proportional NOI/total
                                                  proportional debt) in Q2/Q3 2021, and
                                                  7.25% in Q4 2021 and onwards, with an
                                                  annualization ramp-up as set forth above.




        2.     Tolling. Notwithstanding anything to the contrary contained in the Restructuring
Support Agreement, in the event the Plan Transactions are pursued, the Company Parties shall be
required to commence the Chapter 11 Cases on or before October 28, 2020; it being understood
that a “Lender Termination Event” occurring as a result of the Alleged RSA Breach, if any, shall
be tolled from October 22, 2020 until October 28, 2020.

        3.     Agreement to be Bound. Each of the Parties hereby agrees to be bound by all of
the terms of the Restructuring Support Agreement not inconsistent with the terms hereof.

        4.     Representation and Warranties. The Company Parties each hereby represent and
warrant to the Consenting Lenders that as of the Effective Date (as defined below) (a) there
exists no Lender Termination Event or Company Termination Event under Section 5(b) or 5(c)
of the Restructuring Support Agreement other than the Alleged RSA Breach and (b) neither the
execution, delivery or performance by the Company of this Second Amendment, nor compliance
by it with the terms and provisions hereof (i) will contravene in any material respect with any
provision of any law, statute, rule or regulation or any order, writ, injunction or decree of any
court of government authority or (ii) will violate any provision of the certificate of articles of
incorporation, certificate or formation, limited liability company agreement or by-laws (or
equivalent constitutional, organizational and/or formation documents), as applicable, of any
Company Party.

        5.        Effective Date. This Second Amendment shall not become effective until the
date of satisfaction of the following conditions (the “Effective Date”):

               (a)  The Company Parties and the Consenting Lenders constituting Requisite
Consenting Lenders and Requisite Consenting Bridge Lenders have duly executed counterparts
to this Second Amendment.

                (b)    All representations and warranties of the Company Parties contained
herein shall be true and correct as of the Effective Date.

        6.      Reservation of Rights. The tolling set forth in Section 2 shall be limited precisely
as written and relate solely to the Alleged RSA Breach and nothing in this Second Amendment
shall be deemed to prejudice any right or remedy that the Consenting Lenders, the Agent, or the
Company Parties may now have (except to the extent of the express provision set forth herein) or
may have in the future under or in connection with the Restructuring Support Agreement or any
instrument or agreement referred to therein. Upon termination of this Second Amendment, the
Consenting Lenders, the Agent and the Company Parties (as applicable) shall be entitled to
                                                3
            Case 20-12737-KBO         Doc 14-3       Filed 11/02/20    Page 98 of 114




immediately take any and all actions and remedies under the Restructuring Support Agreement
and applicable law in respect of any Lender Termination Events or Company Termination
Events (as applicable) then existing.

       7.      Miscellaneous.

               (a)     Except as expressly provided herein, this Second Amendment shall not, by
implication or otherwise, alter, modify, amend or in any way affect any of the obligations,
covenants or rights contained in the Restructuring Support Agreement, all of which are ratified
and confirmed in all respects by the Parties and shall continue in full force and effect.

           (b)  THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION
(EXCEPT TO THE EXTENT IT MAY BE PREEMPTED BY THE BANKRUPTCY CODE).

               (c)     This Second Amendment, together with the Restructuring Support
Agreement, the First Amendment and all exhibits thereto, constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior agreements and
understandings among the Parties with respect to such subject matter. Each reference to the
Restructuring Support Agreement hereafter made in any document, agreement, instrument,
filing, pleading, notice or communication shall mean and be a reference to the Restructuring
Support Agreement as amended and modified by the First Amendment and hereby hereby.

             (d)   In the event the terms and conditions as set forth in the Restructuring
Support Agreement and this Second Amendment are inconsistent, the terms and conditions of
this Second Amendment shall control.

              (e)     This Second Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute the same instrument. Delivery of a
copy of this Second Amendment bearing an original signature by electronic transmission shall
have the same effect as physical delivery of the paper document bearing the original signature.

                 (f)     If any term, condition or other provision of this Second Amendment is
invalid, illegal or incapable of being enforced by any rule of law or public policy, all other terms,
conditions and provisions of this Second Amendment shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions contemplated hereby is not
affected in a manner adverse to any Party. Upon such determination that any term, condition or
other provision is invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Second Amendment so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions contemplated hereby
are fulfilled to the fullest extent possible.

                          [Remainder of Page Intentionally Left Blank]



                                                 4
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 99 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 100 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 101 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 102 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 103 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 104 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 105 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 106 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 107 of 114
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 108 of 114
             Case 20-12737-KBO            Doc 14-3     Filed 11/02/20     Page 109 of 114




CONSENTING LENDER

MANUFACTURERS AND TRADERS TRUST COMPANY



By:    ____________________________
Name: ____________________________
       Glenn L. Best
Title: ____________________________
       Vice President



Notice Address:     1100 North Market Street
                    Wilmington, DE 19801




Attention:    Glenn L. Best
Email:        glbest@mtb.com




                              Signature Page to Restructuring Support Agreement
          Case 20-12737-KBO        Doc 14-3     Filed 11/02/20     Page 110 of 114




CONSENTING LENDER

MUFG UNION BANK, N.A.



By: _______________________________
By: /s/ Mark Menda
Name: Mark Menda
Title: Director


Notice Address: 50 Pointe Drive, Suite 200, Brea, CA 92821



Attention:
Email: Mark.Menda@unionbank.com




                       Signature Page to Restructuring Support Agreement
Case 20-12737-KBO   Doc 14-3   Filed 11/02/20   Page 111 of 114
             Case 20-12737-KBO     Doc 14-3     Filed 11/02/20     Page 112 of 114




CONSENTING LENDER

PNC BANK, NATIONAL ASSOCIATION



By:    ____________________________
Name: ____________________________
Title: ____________________________


Notice Address:




Attention:
Email:




                       Signature Page to Restructuring Support Agreement
          Case 20-12737-KBO          Doc 14-3     Filed 11/02/20     Page 113 of 114




CONSENTING LENDER

ASSOCIATED BANK, NATIONAL ASSOCIATION



By:
Name: Adam Harding
Title: Vice President


Notice Address:
Associated Bank N.A.
45 South 7th Street, Suite 2900
Minneapolis, MN 55402


Attention: Adam Harding
Email: adam.harding@associatedbank.com




                         Signature Page to Restructuring Support Agreement
          Case 20-12737-KBO        Doc 14-3     Filed 11/02/20     Page 114 of 114




CONSENTING LENDER

CITIBANK, N.A.


By:    ____________________________
Name: Christopher J. Albano
Title: Authorized Signatory


Notice Address: 388 Greenwich St, 10th Floor, New York, NY 10013




Attention: Paul Giarratano
Email: paul.giarratano@citi.com




                       Signature Page to Restructuring Support Agreement
